Exhibit 10.1
 
29 September 2009
TERM LOAN AGREEMENT
among
QS FINANCE LUXEMBOURG S.A.
as Borrower
QUIKSILVER, INC.
as Guarantor
BIARRITZ HOLDINGS S.À R.L.
as Guarantor
and
SOCIÉTÉ GÉNÉRALE
as Lender
 
(COMPANY LOGO) [a53892aa5389201.gif]
19, Place Vendôme
75001 Paris

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Interpretation
    3  
 
       
2. References
    24  
 
       
3. The Loan
    26  
 
       
4. Purpose
    26  
 
       
4.1 Purpose
    26  
 
       
4.2 Monitoring
    27  
 
       
5. Conditions of Utilization
    27  
 
       
5.1 Conditions precedent
    27  
 
       
5.2 Maximum number of Loans
    27  
 
       
6. Utilization
    27  
 
       
6.1 Delivery of a Utilization Request
    27  
 
       
6.2 Completion of a Utilization Request
    27  
 
       
6.3 Currency and amount
    28  
 
       
6.4 Funding
    28  
 
       
7. Repayment
    28  
 
       
7.1 Repayment of the Loan
    28  
 
       
8. Voluntary Prepayment and Cancellation
    29  
 
       
8.1 Illegality
    29  
 
       
8.2 Voluntary cancellation
    29  
 
       
8.3 Voluntary prepayment of the Loan
    29  
 
       
8.4 Mandatory Cancellation
    29  
 
       
9. Mandatory Prepayment
    30  
 
       
9.1 Exit
    30  
 
       
9.2 Disposal and Issuance Proceeds
    30  
 
       
9.3 Application of mandatory prepayments
    32  
 
       
9.4 Excluded proceeds
    32  

(i)



--------------------------------------------------------------------------------



 



              Page  
10. Restrictions
    33  
 
       
11. Interest
    33  
 
       
11.1 Calculation of interest
    33  
 
       
11.2 Payment of interest
    33  
 
       
11.3 Default interest
    33  
 
       
11.4 Notification of rates of interest
    34  
 
       
11.5 Effective Global Rate (Taux Effectif Global)
    34  
 
       
12. Interest Periods
    35  
 
       
12.1 Selection of Interest Periods
    35  
 
       
12.2 Non-Business Days
    35  
 
       
13. Changes to the Calculation Of Interest
    35  
 
       
13.1 Absence of quotations
    35  
 
       
13.2 Market disruption
    35  
 
       
13.3 Alternative basis of interest or funding
    36  
 
       
13.4 Break Costs
    36  
 
        14. Fees     36  
 
       
15. Tax Gross Up and Indemnities
    36  
 
       
15.1 Tax gross-up
    36  
 
       
15.2 Tax indemnity
    37  
 
       
15.3 Tax Credit
    38  
 
       
15.4 Stamp taxes
    38  
 
       
15.5 Value added tax
    38  
 
       
16. Increased Costs
    39  
 
       
16.1 Increased costs
    39  
 
       
16.2 Increased cost claims
    39  
 
       
16.3 Exceptions
    39  
 
       
17. Other Indemnities
    39  
 
       
17.1 Currency indemnity
    39  

(ii)



--------------------------------------------------------------------------------



 



              Page  
17.2 Other indemnities
    40  
 
       
18. Mitigation by the Lender
    40  
 
       
18.1 Mitigation
    40  
 
       
18.2 Limitation of liability
    41  
 
       
19. Costs and Expenses
    41  
 
       
19.1 Transaction expenses
    41  
 
       
19.2 Amendment costs
    41  
 
       
19.3 Enforcement and preservation costs
    41  
 
       
20. Representations
    41  
 
       
20.1 Status
    41  
 
       
20.2 Binding obligations
    42  
 
       
20.3 Non-conflict with other obligations
    42  
 
       
20.4 Power and authority
    42  
 
       
20.5 Validity and admissibility in evidence
    42  
 
       
20.6 No Insolvency
    43  
 
       
20.7 No default
    44  
 
       
20.8 No misleading information
    44  
 
       
20.9 Material adverse change
    44  
 
       
20.10 Ranking
    44  
 
       
20.11 Material Trademarks
    44  
 
       
20.12 No proceedings pending or threatened
    45  
 
       
20.13 Investment Company Act
    45  
 
       
20.14 Carried Forward Tax Losses
    45  
 
       
20.15 J.P. Morgan Guarantee
    45  
 
       
20.16 Repetition
    46  
 
       
21. Information Undertakings
    46  
 
       
21.1 Financial statements
    46  
 
       
21.2 Requirements as to financial statements
    47  

(iii)



--------------------------------------------------------------------------------



 



              Page  
21.3 Information: miscellaneous
    47  
 
       
21.4 Notification of default
    47  
 
       
21.5 “Know your customer” checks
    48  
 
       
22. General Undertakings
    48  
 
       
22.1 Authorizations
    48  
 
       
22.2 Compliance with laws
    48  
 
       
22.3 Negative pledge
    49  
 
       
22.4 Disposals
    49  
 
       
22.5 Merger
    50  
 
       
22.6 Change of business
    50  
 
       
22.7 Miscellaneous
    50  
 
       
22.8 Intellectual Property
    50  
 
       
22.9 Further Assurance
    51  
 
       
22.10 Post-closing conditions
    51  
 
       
22.11 Subordinated Debt
    51  
 
       
22.12 Pari passu ranking
    52  
 
       
23. Events of Default
    52  
 
       
23.1 Non-payment
    52  
 
       
23.2 Other obligations
    52  
 
       
23.3 Misrepresentation
    53  
 
       
23.4 Cross default
    53  
 
       
23.5 Insolvency
    54  
 
       
23.6 Insolvency of Quiksilver, Inc. or Quiksilver Europa
    54  
 
       
23.7 Insolvency proceedings
    55  
 
       
23.8 Creditors’ process
    56  
 
       
23.9 Unlawfulness
    56  
 
       
23.10 Material adverse change
    56  
 
       
23.11 Carried Forward Tax Losses
    56  
 
       
23.12 Acceleration
    57  

(iv)



--------------------------------------------------------------------------------



 



              Page  
24. Assignments and Transfers by the Lender
    57  
 
       
24.1 Assignments and transfers by the Lender
    57  
 
       
24.2 Conditions of assignment or transfer
    58  
 
       
24.3 Procedure for transfer or assignment
    58  
 
       
24.4 Copy of Transfer Agreement to Borrower
    59  
 
       
24.5 Security over the Lender’s rights
    59  
 
       
25. Payment Mechanics
    59  
 
       
25.1 Payments to the Lender
    59  
 
       
25.2 Partial payments
    60  
 
       
25.3 No set-off by the Borrower
    60  
 
       
25.4 Business Days
    60  
 
       
25.5 Currency of account
    60  
 
       
25.6 Change of currency
    61  
 
       
26. Set-Off
    61  
 
       
27. Notices
    61  
 
       
27.1 Communications in writing
    61  
 
       
27.2 Addresses
    61  
 
       
27.3 Delivery
    62  
 
       
27.4 English language
    62  
 
       
28. Calculations and Certificates
    62  
 
       
28.1 Accounts
    62  
 
       
28.2 Certificates and Determinations
    63  
 
       
28.3 Day count convention
    63  
 
       
29. Partial Invalidity
    63  
 
       
30. Remedies and Waivers
    63  
 
       
31. Amendments and Waivers
    63  
 
       
32. Confidentiality
    63  
 
       
32.1 Confidential Information
    63  

(v)



--------------------------------------------------------------------------------



 



              Page  
32.2 Disclosure of Confidential Information
    63  
 
       
32.3 Disclosure to numbering providers
    65  
 
       
32.4 Entire agreement
    66  
 
       
32.5 Inside information
    66  
 
       
32.6 Notification of disclosure
    67  
 
       
32.7 Continuing obligations
    67  
 
       
33. Security Sharing Agreement
    67  
 
       
34. Governing Law
    67  
 
       
35. Enforcement — Jurisdiction of French Courts
    67  
 
       
36. Election of Domicile
    67  
 
       
Schedule 1 Conditions Precedent
    69  
 
       
Part I Conditions Precedent to Signing
    69  
 
       
Part II Conditions Precedent to Closing Date
    72  
 
       
Schedule 2 Requests
    73  
 
       
Part I Utilization Request
    73  
 
       
Part II Selection Notice
    75  
 
       
Schedule 3 Timetables
    76  
 
       
Schedule 4 Material Subsidiaries
    77  
 
       
Schedule 5 Mandatory Cost Formula
    78  

(vi)



--------------------------------------------------------------------------------



 



    THIS AGREEMENT is made on 29 September 2009 among the following parties:  
(1)   QS FINANCE LUXEMBOURG S.A., a Luxembourg société anonyme, with a share
capital of €31,000, whose registered office is at 11, avenue Emile Reuter,
L-2420 Luxembourg, registered with the Luxembourg Registre de Commerce et des
Sociétés under number B 109.345 as borrower (the “Borrower”);   (2)  
QUIKSILVER, INC., a corporation incorporated under the laws of the State of
Delaware, United States of America, whose registered office is at 15202 Graham
Street, Huntington Beach, California 92649, United States of America as
guarantor (“Quiksilver, Inc.”);   (3)   BIARRITZ HOLDINGS S.À R.L., a Luxembourg
société à responsabilité limitée, with a share capital of €1,344,530, whose
registered office is at 9-11 rue Louvigny, L-1946 Luxembourg, registered with
the Luxembourg Registre de Commerce et des Sociétés under number B 147.205 as
caution réelle (“Biarritz Holdings” and, together with Quiksilver, Inc., the
“Guarantors”); and   (4)   SOCIÉTÉ GÉNÉRALE, a société anonyme with a share
capital of €812,925,836.25, organized and existing under the laws of the French
Republic, whose registered office is at 29 boulevard Haussmann, 75009 Paris,
registered at the trade registry of Paris under number 552 120 222 RCS Paris, as
lender (the “Lender”).

- 1 -



--------------------------------------------------------------------------------



 



WHEREAS:

(A)   The Borrower has issued €50,000,000 of bonds bearing interest at 3.231%
per annum and with a final maturity date of 13 July 2010 (the “SG Bonds Maturity
Date”) to Société Générale Bank & Trust (the “SG Bonds”) pursuant to a
subscription agreement (contrat de souscription) dated 11 July 2005 (the
“Subscription Agreement”), which bonds have been guaranteed by Quiksilver, Inc.;
  (B)   The Borrower wishes to refinance the SG Bonds in full on the SG Bonds
Maturity Date (the “Refinancing”) and the Lender has agreed to provide the
Borrower with financing necessary to consummate the Refinancing on the terms and
subject to the conditions set forth herein.

- 2 -



--------------------------------------------------------------------------------



 



    IT IS AGREED AS FOLLOWS:   1.   INTERPRETATION

     
In this Agreement:
   
 
   
“Acceptable Bank”
  means

  (a)   a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd or A2 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognized
credit rating agency; or     (b)   any other bank or financial institution
approved by the Lender.

     
“Affiliate”
  means, in relation to any person, a Subsidiary of that person or a Holding
Company of that person or any other Subsidiary of that Holding Company.
 
   
“Authorization”
  means an authorization, consent, approval, resolution, license, exemption,
filing, notarization or registration.
 
   
“Break Costs”
  means the amount (if any) by which:

  (a)   the interest excluding the Margin which the Lender should have received
for the period from the date of receipt of all or any part of its participation
in the Loan or an Unpaid Sum to the last day of the current Interest Period in
respect of the Loan or such Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

     
 
  exceeds:

  (b)   the amount which the Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the European interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

     
“Business Day”
  means a day (other than a Saturday or Sunday) on which banks are open for
general business in Paris and any TARGET Day.

- 3 -



--------------------------------------------------------------------------------



 



     
“Carried Forward Tax Losses”
  has the meaning given to that term in Clause 23.11 (Carried Forward Tax
Losses)
 
   
“Change of Control”
  means:

  (a)   (x) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than Rhône Capital III L.P. and its Affiliates becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the equity interests of Quiksilver, Inc. entitled to vote for
members of the board of directors or equivalent governing body of Quiksilver,
Inc. on a fully-diluted basis (and taking into account all such equity interests
that such “person” or “group” has the right to acquire pursuant to any option
right); or     (y)   during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Quiksilver, Inc. ceases to be composed of individuals (i) who were
members of such board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to such board or equivalent governing
body was approved by individuals referred to in preceding sub-clause
(i) constituting at the time of such election or nomination at least a majority
of such board or equivalent governing body or (iii) whose election or nomination
to such board or other equivalent governing body was approved by individuals
referred to in preceding sub-clauses (i) and (ii) constituting at the time of
such election or nomination at least a majority of such board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of

- 4 -



--------------------------------------------------------------------------------



 



      office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or     (b)   Quiksilver, Inc. ceasing to directly or
indirectly (x) own 100% of the share capital of QSH (on a fully-diluted basis
and/or on a non-diluted basis), or (y) own 100% of the voting rights in QSH (on
a fully-diluted basis and/or on a non-diluted basis) or (z) have the right or
ability to control the composition of the majority of the board of directors (or
equivalent body) of QSH; or     (c)   QSH ceasing to directly (x) own 100% of
the share capital of Biarritz Holdings (on a fully-diluted basis and/or on a
non-diluted basis), or (y) own 100% of the voting rights in Biarritz Holdings
(on a fully-diluted basis and/or on a non-diluted basis) or (z) have the right
or ability to control the composition of the majority of the board of directors
(or equivalent body) of Biarritz Holdings; or     (d)   Biarritz Holdings
ceasing to directly (x) own 99.67% of the share capital of the Borrower or 100%
of the share capital of Quiksilver Europa (in each case, on a fully-diluted
basis and/or on a non-diluted basis), or (y) own 99.67% of the voting rights in
the Borrower or 100% of the voting rights in Quiksilver Europa (in each case, on
a fully-diluted basis and/or on a non-diluted basis) or (z) have the right or
ability to control the composition of the majority of the board of directors (or
equivalent body) of the Borrower or Quiksilver Europa; or     (e)   Quiksilver
Europa ceasing to directly (x) own 100% (less the Rossignol Vendors Restricted
Shares until they are acquired by Quiksilver Europa as described in the
Structure Memorandum) of the share capital of Pilot (on a fully-diluted basis
and/or on a non-diluted basis), or (y) own 100% (less the voting rights related
to the Rossignol Vendors Restricted Shares until such shares are acquired by
Quiksilver Europa as described in the Structure Memorandum) of the voting rights
in Pilot (on a fully-diluted basis

- 5 -



--------------------------------------------------------------------------------



 



      and/or on a non-diluted basis) or (z) have the right or ability to control
the composition of the majority of the board of directors (or equivalent body)
of Pilot; or     (f)   Pilot ceasing to directly (x) own 100% of the share
capital of Na Pali (on a non-diluted basis) and/or 100% (less the shares to be
issued by Na Pali to repay the NP ORAs in accordance with the NP ORAs
Subscription Agreement until the date on which the NP ORAs are acquired by Pilot
as described in the Structure Memorandum) of the share capital of Na Pali on a
fully-diluted basis, or (y) own 100% of the voting rights in Na Pali (on a
non-diluted basis) and/or 100% (less the voting rights related to the shares to
be issued by Na Pali to repay the NP ORAs in accordance with the NP ORAs
Subscription Agreement until the date on which the NP ORAs are acquired by Pilot
as described in the Structure Memorandum) of the voting rights in Na Pali on a
fully-diluted basis or (z) have the right or ability to control the composition
of the majority of the board of directors (or equivalent body) of Na Pali; or  
  (g)   Biarritz Holdings ceasing to directly or indirectly own 0.33% of the
share capital of the Borrower (on a fully-diluted basis and/or on non-diluted
basis) or 0.33% of the voting rights in the Borrower (on a fully diluted basis
and/or a non-diluted basis).

     
“Closing Date”
  means the date on which the Loan is to be made (i.e., subject to the
satisfaction of the conditions set forth in Clause 5 (Conditions of
Utilization), 13 July 2010).
 
   
“Commitment”
  means the lesser of (x) the aggregate principal amount of the SG Bonds on the
SG Bonds Maturity Date immediately prior to repayment thereof and (y)
€50,000,000, to the extent not cancelled or reduced under this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     
“Confidential Information”
  means all information relating to the Borrower, the Guarantors, the Group, the
Finance Documents or the Loan of which the Lender becomes aware in its capacity
as, or for the purpose of becoming, the Lender or which is received by the
Lender in relation to, or for the purpose of becoming the Lender under, the
Finance Documents or the Loan from any member of the Group or any of its
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that:

  (i)   is or becomes public information other than as a direct or indirect
result of any breach by the Lender of Clause 32 (Confidentiality); or     (ii)  
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or     (iii)   is known by the
Lender before the date the information is disclosed to it in accordance with
this definition or is lawfully obtained by the Lender after that date, from a
source which is, as far as the Lender is aware, unconnected with the Group and
which, in either case, as far as the Lender is aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality.

     
“Confidentiality Undertaking”
  means a confidentiality undertaking in a form agreed between the Borrower and
the Lender.
 
   
“DC Shoes Business”
  means the business of designing, manufacturing, selling, distributing and
marketing products bearing “DC”, “DC Shoes” and related trademarks and logos.
 
   
“Debtor Relief Laws”
  means the Bankruptcy Code of the United States of America, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

- 7 -



--------------------------------------------------------------------------------



 



     
“Default”
  means an Event of Default or any event or circumstance specified in Clause 23
(Events Of Default) which would (with the expiry of a grace period, the giving
of notice, the making of any determination in each case under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
   
“Disruption Event”
  means either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Loan (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or     (b)   the occurrence of any other event which results in a disruption (of
a technical or systems-related nature) to the treasury or payments operations of
a Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

     
 
  and which (in either such case) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

- 8 -



--------------------------------------------------------------------------------



 



     
“EURIBOR”
  means:

  (A)   in respect of any Interest Period (other than Interest Periods of one
month):

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the Interest Period of that Loan) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Lender at its request quoted
by the Reference Banks to leading banks in the European interbank market,

     
 
  as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the Loan; and

  (B)   in respect of any Interest Period of one month, the highest of

  (a)   the applicable Screen Rate; and     (b)   the rate determined by the
Lender to be the arithmetic mean (after excluding the highest and the lowest
quotations as long as all Reference Banks give their quotation to the Lender) of
the annual rates (rounded upwards to four decimal places) as supplied to the
Lender at its request, quoted by the Reference Banks to leading banks in the
Paris interbank market,

     
 
  as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period of one month.
 
   
“European Group”
  means QSH, Biarritz Holdings and the Subsidiaries of Biarritz Holdings.
 
   
“Event of Default”
  means any event or circumstance specified as such in Clause 23 (Events of
Default).
 
   
“Facility Office”
  means the office or offices notified by the Lender to the Borrower in writing
as the office or offices through which it will perform its obligations under
this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     
“Fee Letter”
  means the letter dated on or about the date of this Agreement between the
Lender and the Borrower setting out any of the fees referred to in Clause 14
(Fees).
 
   
“Finance Document”
  means this Agreement, the Fee Letter, the Guarantee, the Security Sharing
Agreement, the Subordination Agreement, the TEG Letter, the Transaction Security
Document and any other document designated as such by the Lender and the
Borrower.
 
   
“Financial Indebtedness”
  means, without double counting, any indebtedness for or in respect of:

  (a)   moneys borrowed and debit balances at banks or other financial
institutions;     (b)   any acceptance raised under any acceptance credit or
bill discounting facility (or dematerialized equivalent);     (c)   any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;     (d)   the amount of any liability in respect of leases
or hire purchase contracts which would, in accordance with generally accepted
accounting principles as in effect from time to time in Luxembourg and/or
France, be treated as finance or capital leases;     (e)   receivables sold or
discounted (other than any receivables to the extent they are sold or discounted
on a non-recourse basis) including, for the avoidance of doubt, receivables
transferred under the NP Factoring Agreements (as defined in the Pilot and Na
Pali Facilities Agreement) or under any other factoring program;     (f)   any
Treasury Transaction (as defined in the Pilot and Na Pali Facilities Agreement)
(and, when calculating the value of that Treasury Transaction, only the marked
to market value (or, if any actual amount is due as a result of the termination
or close-out of that Treasury Transaction, that amount) shall be taken into
account);

- 10 -



--------------------------------------------------------------------------------



 



  (g)   any counter-indemnity obligation in respect of any guarantee, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution in respect of (i) an underlying liability of an entity
which is not the Borrower or one of its Subsidiaries or a member of the Pilot
Group which liability would fall within one of the other paragraphs of this
definition or (ii) any liabilities of the Borrower or one of its Subsidiaries or
any member of the Pilot Group relating to any post-retirement benefit scheme;  
  (h)   any amount raised by the issue of redeemable shares which are redeemable
(other than at the option of the issuer) before the day after the Termination
Date or are otherwise classified as borrowings under the generally accepted
accounting principles as in effect from time to time in Luxembourg and/or
France;     (i)   any amount of any liability under an advance or deferred
purchase agreement if (i) one of the primary reasons behind entering into the
agreement is to raise finance or to finance the acquisition or construction of
the asset or service in question or (ii) the agreement is in respect of the
supply of assets or services and payment is due more than 180 days after the
date of supply;     (j)   any amount raised under any other transaction
(including any forward sale or purchase, sale and sale back or sale and
leaseback agreement) having the commercial effect of a borrowing or otherwise
classified as borrowings under generally accepted accounting principles as in
effect from time to time in Luxembourg and/or France, as applicable; and     (k)
  the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above,

- 11 -



--------------------------------------------------------------------------------



 



      provided that, Financial Indebtedness shall not include the obligation to
pay the purchase price for the Rossignol Vendor Restricted Shares pursuant to
the Shareholders’ Agreement (as defined in the Pilot and Na Pali Facilities
Agreement)

     
“Group”
  means, at any time, Quiksilver, Inc. and its Subsidiaries.
 
   
“Guarantee”
  means the guarantee, in form and substance satisfactory to the Lender and
Quiksilver, Inc., given by Quiksilver, Inc. in respect of the obligations under
the Finance Documents.
 
   
“Hedging Agreements”
  means a master agreement (being the 1992 or the 2002 Multicurrency – Cross
Border Master Agreement published by the International Swaps and Derivatives
Association, the AFB 1994 Master Agreement entitled “Convention Cadre relative
aux Opérations de Marché à Terme”), or the FBF 2001 Master Agreement entitled
“Convention Cadre FBF relative aux Opérations sur Instruments Financiers à
Terme” and the related confirmations and schedules entered into or to be entered
into by an Obligor with an Acceptable Bank for the purpose of hedging interest
rate liabilities in relation to the Loan in accordance with Clause 22.10
(Post-closing conditions).
 
   
“Holding Company”
  means, in relation to a company or corporation, any other company or
corporation in respect of which it is a Subsidiary.
 
   
“Interest Period”
  means, in relation to the Loan, each period determined in accordance with
Clause 12 (Interest Periods) and, in relation to an Unpaid Sum, each period
determined in accordance with Clause 11.3 (Default interest).
 
   
“LMA”
  means the Loan Market Association.
 
   
“Loan”
  means the term loan made or to be made available under this Agreement as
described in Clause 3 (The Loan) or the principal amount outstanding for the
time being of that loan.

- 12 -



--------------------------------------------------------------------------------



 



     
“Major Defaults”
  means each of the Defaults set out in Clause 23.1 (Non-payment), paragraphs
(a), (b) and (c) of Clause 23.4 (Cross default), Clause 23.5 (Insolvency),
Clause 23.6 (Insolvency of Quiksilver, Inc. or Quiksilver Europa), Clause 23.7
(Insolvency proceedings), and paragraph (i) of Clause 23.8 (Creditors’ process)
(as such Clause relates to the Borrower and Biarritz Holdings only and excluding
any Default arising as a result of any expropriation, attachment, sequestration,
distress, execution or analogous process initiated by the Lender or Société
Générale Bank & Trust) and Clause 23.9 (Unlawfulness).
 
   
“Mandatory Cost”
  means the percentage rate per annum calculated by the Lender in accordance
with Schedule 5 (Mandatory Cost Formula).
 
   
“Margin”
  means 4.80 per cent. per annum.
 
   
“Material Adverse Effect”
  means, in the reasonable opinion of the Lender, a material adverse effect on:

  (a)   the business, operations, property, performance, condition (financial or
otherwise) or prospects of the Borrower, Biarritz Holdings, or Pilot and its
Subsidiaries taken as a whole; or     (b)   the ability of the Borrower or
Biarritz Holdings to perform its obligations under the Finance Documents; or    
(c)   the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of the Lender or the Security Agent under
any of the Finance Documents.

     
“Material Subsidiary”
  means, at any time:

  (a)   the Borrower; or     (b)   Pilot, Na Pali and any Subsidiary of Pilot
which:

  (i)   is listed in Schedule 4 (Material Subsidiaries); or     (ii)   has
earnings before interest, tax, depreciation and amortization calculated on the
same basis as EBITDA (as

- 13 -



--------------------------------------------------------------------------------



 



      defined in clause 24.1 (Financial definitions) of the Pilot and Na Pali
Facilities Agreement) representing 5% or more of EBITDA or has gross assets
representing 5%, or more of the gross assets of Pilot and its Subsidiaries,
calculated on a consolidated basis; or     (iii)   (to the extent the aggregate
earnings before interest, tax, depreciation and amortization (calculated on the
same basis as EBITDA) and the aggregate gross assets of all the entities
constituting Material Subsidiaries pursuant to the provisions of paragraphs
(a) and (b)(i) and (ii) above does not represent at least 75% of the EBITDA of
Pilot and its Subsidiaries and at least 75% of the consolidated gross assets of
Pilot and its Subsidiaries) any Subsidiary or Subsidiaries of Pilot from time to
time, in order to ensure that the aggregate earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as EBITDA) and the
aggregate gross assets of all the Material Subsidiaries represent at least 75%
of the total EBITDA and 75% of the consolidated gross assets of Pilot and its
Subsidiaries, provided that any such Subsidiary shall constitute a Material
Subsidiary by decreasing order of its respective earnings and gross assets;

     
 
  Compliance with the conditions set out in paragraphs (b) (ii) and (b)
(iii) shall be determined in accordance with the Pilot and Na Pali Facilities
Agreement.
 
   
“Material Trademarks”
  means (i) any of the following marks: QUIKSILVER, MOUNTAIN AND WAVE LOGO,
ROXY, or HEART LOGO, with respect to the following jurisdictions: France, Spain,
Great Britain, Italy, Germany, Poland, Czech Republic, Belgium, Greece,
Switzerland, Russia, Portugal, and South Africa and (ii) any other trademarks
listed on the list entitled “Material Trademarks” delivered by the Borrower to
the Lender pursuant to Part I (Conditions Precedent to Signing) of Schedule 1
(Conditions Precedent) and updated from time to time pursuant to Clause 22.8
(Intellectual Property) (but excluding,

- 14 -



--------------------------------------------------------------------------------



 



     
 
  for the avoidance of doubt, trademarks not owned by Biarritz Holdings and its
Subsidiaries).
 
   
“Na Pali”
  means Na Pali, a société par actions simplifiée, with a share capital of
€7,130,100, whose registered office is at 162, rue Belharra, 64500 Saint
Jean-de-Luz, registered under the unique identification number 331 377 036 RCS
Bayonne.
 
   
“NP ORAs”
  means the €68,500,000 mandatory convertible bonds (obligations remboursables
en actions) issued by Na Pali on 26 April 2002 and initially subscribed by
Quiksilver Europa, S.L (formerly designated The Aqua Division Company, S.L.).
 
   
“NP ORAs Subscription Agreement”
  means the mandatory convertible bonds (obligations remboursables en actions)
subscription agreement dated 26 April 2002 entered into between Na Pali and
Quiksilver Europa, S.L (formerly designated The Aqua Division Company, S.L.) and
the amendment n°1 thereto dated 24 April 2009 entered into between Na Pali,
Pilot and QSH.
 
   
“Obligor”
  means the Borrower and/or any Guarantor.
 
   
“Participating Member State”
  means any member state of the European Communities that adopts or has adopted
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
 
   
“Party”
  means a party to this Agreement.
 
   
“Permitted Disposal”
  means any sale, lease, license, transfer or other disposal:

  (a)   of trading stock or cash (which is not subject to Transaction Security)
made by the Borrower or Biarritz Holdings in the ordinary course of trading of
the disposing entity;     (b)   of any asset (which is not subject to
Transaction Security) by the Borrower or Biarritz Holdings to the Borrower or
Biarritz Holdings;     (c)   of assets (other than shares, businesses and assets
which are subject to Transaction Security) in exchange for other assets of a
comparable or superior type, value and quality;

- 15 -



--------------------------------------------------------------------------------



 



  (d)   of obsolete or redundant vehicles, plant and equipment for cash;     (e)
  of Cash Equivalent Investments for Cash (in each case as defined in the Pilot
and Na Pali Facilities Agreement) or in exchange for other Cash Equivalent
Investments;     (f)   arising as a result of any Security permitted to Clause
22.3 (Negative pledge) or in connection with a Permitted Loan (as defined in the
Pilot and Na Pali Facilities Agreement);     (g)   of receivables and
intra-Group loans as described in the Structure Memorandum; and     (h)   of the
DC Shoes Business.

     
“Permitted Security”
  means:

  (i)   any Security listed in schedule 5 (List of Securities) to the Pilot and
Na Pali Facilities Agreement on the date hereof except to the extent the
principal amount secured by that Security exceeds the amount stated in that
schedule and, in the case of the NP Factoring Agreements (as defined in the
Pilot and Na Pali Facilities Agreement), as replaced or renewed pursuant to any
Working Capital Financing (as defined in the Pilot and Na Pali Facilities
Agreement) (not provided by Quiksilver, Inc.) permitted pursuant to paragraph
(vi) of clause 25.20 (Financial Indebtedness) of the Pilot and Na Pali
Facilities Agreement;     (ii)   any lien arising by operation of law (privilège
légal) and in the ordinary course of trading and not as a result of any default
or omission by any Obligor or any member of the Pilot Group;     (iii)   any
netting or set-off arrangement entered into by any member of the Pilot Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

- 16 -



--------------------------------------------------------------------------------



 



  (iv)   any Security or Quasi-Security over or affecting any asset acquired by
a member of the Pilot Group after the date of this Agreement if:

  (A)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Pilot Group;     (B)   the
principal amount secured has not been increased in contemplation of, or since
the acquisition of that asset by a member of the Pilot Group; and     (C)   the
Security or Quasi-Security is removed or discharged within 2 months of the date
of acquisition of such asset;

- 17 -



--------------------------------------------------------------------------------



 



  (v)   any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Pilot Group after the Closing Date, where
the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Pilot Group if:

  (A)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;     (B)   the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and    
(C)   the Security or Quasi-Security is removed or discharged within 2 months of
that company becoming a member of the Pilot Group;

  (vi)   any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the Pilot Group in the ordinary course of trading
and on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the Pilot Group;     (vii)   any Security
or Quasi-Security arising as a consequence of any finance or capital lease in
respect of vehicles, plant, equipment or computers, provided that the aggregate
capital value of all of such items so leased does not exceed €500,000 (or its
equivalent in other currencies) outstanding for the Pilot Group at any time;    
(viii)   any Security entered into pursuant to any Finance Document (as defined
herein and in the Pilot and Na Pali Facilities Agreement);     (ix)   any
transfer of receivables pursuant to the NP Factoring Agreements (or any Working
Capital Financing (not provided by Quiksilver, Inc.) permitted pursuant to
paragraph (vi) of clause 25.20 (Financial Indebtedness) of the Pilot and Na Pali
Facilities Agreement);

- 18 -



--------------------------------------------------------------------------------



 



  (x)   any transfer of receivables contemplated under the Structure Memorandum;
and     (xi)   with respect to the Pilot Group only, any Security (including any
security deposit given in respect of rental payments under leases of real
property entered into at arms’ length terms and in the ordinary course of
business) securing indebtedness the outstanding principal amount of which (when
aggregated with the outstanding principal amount of any other indebtedness which
has the benefit of Security given by any member of the Pilot Group other than
any permitted under paragraphs (i) to (x) above) does not exceed €5,000,000 (or
its equivalent in other currencies) in the aggregate .

     
“Pilot”
  means Pilot, a société par actions simplifiée with a share capital of
€104,388.09, whose registered office is at 162 rue Belharra, 64500
Saint-Jean-de-Luz, France registered under the unique identification number 070
501 374 RCS Paris (transfer to RCS Bayonne pending).
 
   
“Pilot and Na Pali Facilities Agreement”
  means the facilities agreement dated 31 July 2009 entered into among, inter
alia, Pilot and Na Pali as Borrowers, Quiksilver, Inc. and Pilot as Original
Guarantors and BNP Paribas, Crédit Lyonnais and Société Générale Corporate &
Investment Banking, as Mandated Lead Arrangers and BNP Paribas, as Agent and
Caisse Régionale de Crédit Agricole Mutuel Pyrénées-Gascogne, as Issuing Bank.
 
   
“Pilot Group”
  means Pilot and its Subsidiaries.
 
   
“QSH”
  means QS Holdings S.à r.l., a Luxembourg société à responsabilité limitée,
with a share capital of €8,345,580, whose registered office is at 1 rue des
Glacis, L-1628 Luxembourg, registered with the Luxembourg Registre de Commerce
et des Sociétés under number B 103.193.

- 19 -



--------------------------------------------------------------------------------



 



     
“QSH/Biarritz Holdings
Contribution”
  means the contribution by QSH to Biarritz Holdings of all of the marks held by
it which are used by Na Pali and its Subsidiaries (including the Material
Trademarks), all of the shares of the Borrower and the other assets and
liabilities as described in the Structure Memorandum.
 
   
“Qualifying Lender”
  means the Lender if it:

  (i)   has its Facility Office in Luxembourg; or     (ii)   fulfils the
conditions imposed by the Laws of Luxembourg, in order for a payment not to be
subject to (or as the case may be, to be exempt from) any Tax Deduction.

     
“Quiksilver Europa”
  means Quiksilver Europa SL, a company organized under the laws of Spain, whose
registered office is at C/Serrano 73, Madrid and registered with the Commercial
Registry of Madrid (Spain) under Volume 16,781, Page 1 and Sheet number
M-286696.
 
   
“Quotation Day”
  means, in relation to any period for which an interest rate is to be
determined two TARGET Days before the first day of that period, unless market
practice differs in the European interbank market, in which case the Quotation
Day will be determined by the Lender in accordance with market practice in the
European interbank market (and if quotations would normally be given by leading
banks in the European interbank market on more than one day, the Quotation Day
will be the last of those days).
 
   
“Quiksilver, Inc. Undertaking”
  means the undertaking by Quiksilver, Inc. in the Guarantee pursuant to which
Quiksilver, Inc. agrees to provide the Borrower with the amount of cash funds
required to permit the Borrower to make its scheduled payments (principal,
interest and otherwise) under this Agreement as further described therein.
 
   
“Reference Banks”
  means the principal office in Paris of BNP Paribas, Crédit Lyonnais, Société
Générale and Natixis or such other banks as may be appointed by the Lender in
consultation with the Borrower.repay the principal amount under the SG Bonds in
full

- 20 -



--------------------------------------------------------------------------------



 



     
“Related Fund”
  in relation to a fund (the “first fund”), means a fund which is managed or
advised by the same investment manager or investment adviser as the first fund
or, if it is managed by a different investment manager or investment adviser, a
fund whose investment manager or investment adviser is an Affiliate of the
investment manager or investment adviser of the first fund.
 
   
“Repeating Representations”
  means the representations and warranties set out in Clause 20.1 (Status) to
Clause 20.5 (Validity and admissibility in evidence), Clause 20.7 (No default),
Clause 20.8 (No misleading information), paragraph 20.9.2 of Clause 20.9
(Material adverse change), Clause 20.10 (Ranking), Clause 20.12 (No proceedings
pending or threatened), Clause 20.13 (Investment Company Act), and Clause 20.15
(J.P. Morgan Guarantee).
 
   
“Representative”
  means any delegate, agent, manager, administrator, nominee, attorney, trustee
or custodian.
 
   
“Rhône Financing Documents”
  means (i) that certain credit agreement dated as of 31 July 2009 among
Mountain and Wave S.à. r.l., Quiksilver, Inc., the lenders party thereto and
Rhône Group L.L.C., as administrative agent, and (ii) that certain credit
agreement dated as of 31 July 2009 among Quiksilver, Inc., Quiksilver Americas,
Inc., the lenders party thereto and Rhône Group L.L.C., as administrative agent.
 
   
“Rossignol Vendors”
  means Laurent Boix-Vives, Jeanine Boix-Vives, Christine Simon and Sylvie
Bernard.
 
   
“Rossignol Vendors Restricted
Shares”
  means the 146,619 preferred shares (actions de préférence) of Pilot held by
the Rossignol Vendors.
 
   
“Screen Rate”
  means the percentage rate per annum determined by the Banking Federation of
the European Union for the relevant period, displayed on the appropriate page of
the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Lender may specify another page or service displaying the
appropriate rate after consultation with the Borrower.
 
   
“Security”
  means a mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.

- 21 -



--------------------------------------------------------------------------------



 



     
“Security Agent”
  means Société Générale, in its capacity as security agent appointed pursuant
to the Security Sharing Agreement, or any successor thereof appointed in
accordance with the Security Sharing Agreement.
 
   
“Security Sharing Agreement”
  means the security sharing agreement dated 25 September 2009 among, inter
alia, the Obligors, the Security Agent, the Agent, the Lenders, the Arrangers,
the Original Ancillary Lender, the Issuing Bank and the Lender.
 
   
“Selection Notice”
  means a notice substantially in the form set out in Part II of Schedule 2
given in accordance with Clause 12 (Interest Periods).
 
   
“Senior Facilities”
  means the Facilities (as defined in the Pilot and Na Pali Facilities
Agreement).
 
   
“Senior Facilities Closing Date”
  means the Closing Date (as defined in the Pilot and Na Pali Facilities
Agreement).
 
   
“Senior Notes”
  means the 6-7/8% senior notes due 2015 issued by Quiksilver, Inc. which are
subject to the terms of the Indenture dated 22 July 2005 entered into among
Quiksilver, Inc., the Subsidiary Guarantors parties thereto and Wilmington Trust
Company as Trustee.
 
   
“Specified Time”
  means a time determined in accordance with Schedule 3.
 
   
“Structure Memorandum”
  has the meaning given to it in the Pilot and Na Pali Facilities Agreement.
 
   
“Subordinated Debt”
  has the meaning given to that term in the Subordination Agreement.
 
   
“Subordination Agreement”
  means the subordination agreement dated 25 September 2009 among, inter alia,
Quiksilver, Inc. as Parent, the Borrower as SG Financing Debtor, Société
Générale, as Security Agent, the Subordinated Creditors and the Intra-Group
Debtors (in each case, as defined in the Subordination Agreement).
 
   
“Subsidiary”
  means, in relation to any company, another company which is directly or
indirectly controlled by it within the meaning of article L.233-3 of the French
Code de Commerce.

- 22 -



--------------------------------------------------------------------------------



 



     
“TARGET2”
  means the Trans-European Automated Real-time Gross Settlement Express Transfer
payment system which utilizes a single shared platform and which was launched on
19 November 2007.
 
   
“TARGET Day”
  means any day on which TARGET2 is open for the settlement of payments in euro.
 
   
“Tax”
  means any tax, levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same).
 
   
“Tax Credit”
  means a credit against, relief or remission for, or repayment of any Tax.
 
   
“Tax Deduction”
  means a deduction or withholding for or on account of Tax from a payment under
a Finance Document.
 
   
“TEG Letter”
  has the meaning given to that term in Clause 11.5 (Effective Global Rate (Taux
Effectif Global)).
 
   
“Termination Date”
  means 31 July 2013.
 
   
“Transaction Security”
  means the Security created or expressed to be created in favor of the Security
Agent pursuant to the Transaction Security Documents.
 
   
“Transaction Security Document”
  means the Luxembourg law first ranking pledge agreement executed by Biarritz
Holdings as pledgor over the marks and trademarks owned by it (such marks and
trademarks to include the Material Trademarks and other trademarks held by
Biarritz Holdings and used by Pilot and its Subsidiaries) to secure the
obligations of Pilot and Na Pali under the Senior Facilities and the obligations
of the Borrower under the Finance Documents.
 
   
“Transfer Agreement”
  means an agreement substantially in the form agreed between the Lender and the
Borrower.
 
   
“Transfer Date”
  means, in relation to an assignment or a transfer, the later of:

  (a)   the proposed Transfer Date specified in the relevant Transfer Agreement;
and     (b)   the date on which the Lender executes the Transfer Agreement.

- 23 -



--------------------------------------------------------------------------------



 



     
“Treaty Lender”
  means the Lender if it is entitled to a payment under a double taxation
agreement (subject to the completion of any necessary procedural formalities)
without a Tax Deduction or with the benefit of a Tax Credit.
 
   
“Unpaid Sum”
  means any sum due and payable but unpaid by the Borrower under the Finance
Documents.
 
   
“US Group”
  means Quiksilver Americas, Inc. and its Subsidiaries.
 
   
“US Group Change of Control”
  means Quiksilver, Inc. ceasing to directly or indirectly (x) own at least 95%
of the share capital of Quiksilver Americas, Inc. (on a fully-diluted basis
and/or on a non-diluted basis), or (y) own at least 95% of the voting rights in
Quiksilver Americas, Inc. (on a fully-diluted basis and/or on a non-diluted
basis) or (z) have the right or ability to control the composition of the
majority of the board of directors (or equivalent body) of Quiksilver Americas,
Inc.
 
   
“Utilization”
  means the utilization of the Loan.
 
   
“Utilization Request”
  means a notice substantially in the form set out in Part I of Schedule 2.
 
   
“VAT”
  means value added tax in any jurisdiction and any other tax of a similar
nature.
 
   
“2009 ABL Agreement”
  means that certain credit agreement dated as of 31 July 2009 among Quiksilver
Americas, Inc, the other borrowers party thereto, Quiksilver, Inc., the lenders
party thereto, Bank of America, N.A. as administrative agent, Bank of America,
N.A. and General Electric Capital Corporation, as co-collateral agents, and the
other agents party thereto, and any refinancings, refundings, renewals or
extensions thereof permitted hereunder.

2.   REFERENCES

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   the “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;  
  (ii)   “assets” includes present and future properties, revenues and rights of
every description;     (iii)   “corporate reconstruction” includes in relation
to any company any

- 24 -



--------------------------------------------------------------------------------



 



      contribution of part of its business in consideration of shares (apport
partiel d’actifs) and any demerger (scission) implemented in accordance with
articles L.236 1 to L.236 24 of the French Code de Commerce;     (iv)   a
“Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated,
supplemented, extended or restated;     (v)   “gross negligence” means “faute
lourde”;     (vi)   a “guarantee” includes any “cautionnement”, “aval” and any
“garantie” which is independent from the debt to which it relates;     (vii)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;     (viii)   “merger” includes any fusion implemented in
accordance with articles L.236 1 to L.236 24 of the French Code de Commerce;    
(ix)   a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);  
  (x)   “procure” means a promesse de porte-fort in accordance with article 1120
of the French Code civil;     (xi)   a “regulation” includes any regulation,
rule, official directive, request or guideline (whether or not having the force
of law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organization;     (xii)   a “security interest” includes any type of security
(sûreté réelle) and transfer by way of security;     (xiii)   “trustee,
fiduciary and fiduciary duty” has in each case the meaning given to such term
under any applicable law;     (xiv)   “willful misconduct” means “dol”;     (xv)
  a provision of law is a reference to that provision as amended or re-enacted;
and     (xvi)   unless a contrary indication appears, a time of day is a
reference to Paris time.

  (b)   Section, Clause and Schedule headings are for ease of reference only.  
  (c)   Unless a contrary indication appears, a term used in any other Finance

- 25 -



--------------------------------------------------------------------------------



 



      Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.     (d)   A Default is “continuing” if it has not been remedied or
waived and an Event of Default is continuing if it has not been remedied or
waived.     (e)   In this Agreement, unless a contrary indication appears, words
importing the plural shall include the singular and vice versa.     (f)  
Without prejudice to the generality of any provision of this Agreement, in this
Agreement where it relates to an Obligor organized under the laws of Luxembourg,
a reference to:

  (i)   a winding-up, administration or dissolution includes, without
limitation, bankruptcy (faillite), insolvency, liquidation, composition with
creditors (concordat préventif de faillite), moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée), fraudulent
conveyance (actio pauliana), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally;     (ii)   a
receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, conservator or similar officer includes, without limitation, a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur;     (iii)   a lien or security interest
includes any hypothèque, nantissement, gage, privilège, sûreté réelle, droit de
retention, and any type of security in rem (sûreté réelle) or agreement or
arrangement having a similar effect and any transfer of title by way of
security;     (iv)   a guarantee includes any cautionnement, aval and any
garantie which is independent from the debt to which it relates; and     (v)   a
person being unable to pay its debts includes that person being in a state of
cessation de paiements,

      in each case, as such terms would be interpreted under the laws of
Luxembourg.

3.   THE LOAN       Subject to the terms of this Agreement, the Lender makes
available to the Borrower, a euro term loan in an aggregate amount equal to the
Commitment.   4.   PURPOSE   4.1   Purpose       The Borrower shall apply all
amounts borrowed by it under the Loan towards the consummation of the
Refinancing.

- 26 -



--------------------------------------------------------------------------------



 



4.2   Monitoring       The Lender is not bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   5.   CONDITIONS
OF UTILIZATION   5.1   Conditions precedent   5.1.1.   The Lender will only be
obliged to comply with Clause 6.4 (Funding) if (i) the Borrower has delivered a
duly completed Utilization Request and (ii) the Lender has received all of the
documents and other evidence listed in Part I of Schedule 1 (Conditions
Precedent) in form and substance satisfactory to the Lender. The Lender shall
notify the Borrower promptly upon being so satisfied.   5.1.2.   Subject to
Clause 5.1.1, the Lender will only be obliged to comply with Clause 6.4
(Funding) if on the date of the Utilization Request and on the proposed Closing
Date:

  (a)   no Major Default is continuing or would result from the proposed Loan;
and     (b)   the representations and warranties set out in Clause 20.6 (No
Insolvency), paragraph 20.7.2 of Clause 20.7 (No default) and Clause 20.10
(Ranking) are true in all material respects.

5.2   Maximum number of Loans       Only one Loan may be outstanding at all
times and only one Utilization may be made under the Loan.   6.   UTILIZATION  
6.1   Delivery of a Utilization Request       The Borrower may utilize the Loan
by delivery to the Lender of a duly completed Utilization Request not later than
the Specified Time.   6.2   Completion of a Utilization Request       The
Utilization Request is irrevocable and will not be regarded as having been duly
completed unless:

  (i)   the proposed date of Utilization is the Closing Date;     (ii)   the
currency and amount of the Utilization comply with Clause 6.3 (Currency and
amount); and     (iii)   the proposed Interest Period complies with Clause 12
(Interest Periods).

- 27 -



--------------------------------------------------------------------------------



 



6.3   Currency and amount   6.3.1.   The currency specified in a Utilization
Request must be euro.   6.3.2.   The amount of the proposed Loan must be
€50,000,000 or, if less, the amount necessary to consummate the Refinancing and
in any event may not exceed the amount of the Commitment.   6.4   Funding      
If the conditions set out in this Agreement have been met, the Lender shall make
the Loan available by the Closing Date to the Borrower by making the proceeds of
the Loan directly available to Société Générale Bank & Trust in the Borrower’s
account (IBAN LU62 061 457976 2600 EUR/BIC: SGABLULL) to repay the principal
amount under the SG Bonds in full. In connection with the funding, the Borrower
agrees to provide, and/or agrees that the Lender may provide, a copy of this
Agreement to Société Générale Bank & Trust.   7.   REPAYMENT   7.1   Repayment
of the Loan   7.1.1.   The Borrower shall repay the Loan in installments by
repaying on each date set forth below an amount which reduces the principal
amount of the outstanding Loan by the amount set out opposite that date below:

      Repayment Date   Repayment Installment
31 July 2011
  €8,900,000
 
   
31 January 2012
  €6,000,000
 
   
31 July 2012
  €6,600,000
 
   
31 January 2013
  €6,400,000
 
   
31 July 2013
  €22,100,000 (or such lesser amount as equals the principal amount of the Loan
outstanding on 31 July 2013)

    provided that reductions of the Commitment pursuant to Clause 8.4.2 prior to
the Closing Date arising from a voluntary, partial repayment of SG Bonds shall
reduce the Loan installments set forth above in chronological order.

- 28 -



--------------------------------------------------------------------------------



 



7.1.2.   The Borrower may not re-borrow any part of the Loan which is repaid.  
7.1.3.   For the avoidance of doubt, all of the outstanding principal of the
Loan shall be repaid in full on the Termination Date.   8.   VOLUNTARY
PREPAYMENT AND CANCELLATION   8.1   Illegality       If it becomes unlawful in
any applicable jurisdiction for the Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in the
Loan:

  (a)   the Lender shall promptly notify the Borrower upon becoming aware of
that event;     (b)   upon the Lender notifying the Borrower, the Commitment of
the Lender (if any) will be immediately cancelled; and     (c)   the Borrower
shall repay the Loan on the last day of the Interest Period for the Loan
occurring after the Lender has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Borrower (being no
earlier than the last day of any applicable grace period permitted by law).

8.2   Voluntary cancellation       The Borrower may, if it gives the Lender not
less than 5 Business Days’ (or such shorter period as the Lender may agree)
prior notice, cancel the whole or any part (but, if in part, being a minimum
amount of €5,000,000) of the Commitment.   8.3   Voluntary prepayment of the
Loan   8.3.1.   The Borrower may, if it gives the Lender not less than 5
Business Days’ (or such shorter period as the Lender may agree) prior notice,
prepay the whole or any part of the Loan (but, if in part, being an amount that
reduces the amount of the Loan by a minimum amount of €5,000,000).   8.3.2.  
The Loan may only be prepaid after the Closing Date.   8.3.3.   Any prepayment
under this Clause 8.3 shall satisfy the obligations under Clause 7.1 (Repayment
of the Loan) in chronological order.   8.4   Mandatory Cancellation   8.4.1.  
The Commitment shall be immediately cancelled upon funding of the Loan and in
any event at the end of the day on the Closing Date.

- 29 -



--------------------------------------------------------------------------------



 



8.4.2.   If any portion of the principal amount of the SG Bonds is repaid prior
to the SG Bonds Maturity Date, the Commitment shall be automatically reduced in
an equivalent amount.   9.   MANDATORY PREPAYMENT   9.1   Exit       Upon the
occurrence of:

  (a)   a Change of Control; or     (b)   any mandatory prepayment event (in
whole or in part) of any Financial Indebtedness under the 2009 ABL Agreement,
the Senior Notes, the Pilot and Na Pali Senior Facilities Agreement and/or the
Rhône Financing Documents (or any document entered into in replacement or
refinancing thereof (in whole or in part)) as a result of the implementation of
(x) any provision relating to any change in the shareholding of Quiksilver,
Inc., the composition of the board of directors or any governing body of
Quiksilver, Inc. or (y) any other provisions relating to the change of control
of Quiksilver, Inc. (however described) under any of such documents or
agreements; or     (c)   the sale, disposal or transfer (for any reason
whatsoever) (other than (i) the QSH/Biarritz Holdings Contribution and (ii) the
entering into of the Transaction Security Document) by Quiksilver, Inc. or any
of its Subsidiaries of any of the Material Trademarks or the sale, disposal or
transfer (for any reason whatsoever) by Quiksilver, Inc. or any of its
Subsidiaries of any person holding, directly or indirectly, any of the Material
Trademarks (other than a sale, disposal or transfer by an indirect shareholder
of Biarritz Holdings to another Subsidiary of Quiksilver, Inc.); or     (d)  
the sale, disposal or transfer (for any reason whatsoever) of all or
substantially all of the assets of QSH, Biarritz Holdings or any Subsidiary of
Biarritz Holdings or Pilot or any Subsidiary of Pilot whether in a single
transaction or a series of related transactions; or     (e)   a US Group Change
of Control; or     (f)   the sale, disposal or transfer (for any reason
whatsoever) of all or substantially all of the assets of the US Group whether in
a single transaction or a series of related transactions,

    the Commitment (if any) will be cancelled and the Loan, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.   9.2   Disposal and Issuance Proceeds
  9.2.1.   For the purposes of this Clause 9 (Mandatory Prepayment):      
“Disposal” means a sale, lease, license, transfer, loan or other disposal by a
person of any asset (of any nature whatsoever), undertaking or business (whether
by a voluntary

- 30 -



--------------------------------------------------------------------------------



 



  or involuntary single transaction or series of transactions) other than a
sale, lease, license, transfer, loan or other disposal described in paragraphs
(a), (b), (c), (e), (f), (g) and (h) of the definition of Permitted Disposals.  
    “Disposal Proceeds” means the consideration receivable by the Borrower or
Biarritz Holdings (including any amount receivable in repayment of intercompany
debt) for any Disposal made by the Borrower or Biarritz Holdings except for
Excluded Disposal Proceeds and after deducting:

  (i)   any reasonable costs and expenses which are incurred by the Borrower or
Biarritz Holdings with respect to such Disposal to persons who are not the
Borrower or Biarritz Holdings; and     (ii)   any Tax incurred and required to
be paid by the seller in connection with such Disposal (as reasonably determined
by the seller, on the basis of existing rates and taking account of any
available credit, deduction or allowance).

    “European Issuance Proceeds” means all proceeds of any equity, quasi-equity
or debt capital market issuance (i) made by Biarritz Holdings or the Borrower or
(ii) made by Quiksilver, Inc. or any of its Subsidiaries and secured in whole or
in part by assets held by Biarritz Holdings or any Subsidiary of Biarritz
Holdings and after deducting any reasonable expenses which are incurred by
Biarritz Holdings or any Subsidiary of Biarritz Holdings with respect to that
issuance.       “Excluded Disposal Proceeds” means in respect of Disposals
relating to assets other than shares, securities or on-going business (fonds de
commerce), the related Disposal Proceeds which do not exceed in the aggregate in
any financial year of the Borrower €2,000,000 (or its equivalent in other
currencies).       “Excluded Insurance Proceeds” means any proceeds of an
insurance claim which the Borrower notifies the Lender are, or are to be,
applied:

  (i)   to meet a third party claim;     (ii)   to cover operating losses in
respect of which the relevant insurance claim was made; or     (iii)   in the
replacement, reinstatement and/or repair of the assets or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made,

    in each case as soon as possible (but in any event within 180 days, or such
longer period as the Lender may agree) after receipt.       “Insurance Proceeds”
means the proceeds of any insurance claim under any insurance maintained by the
Borrower except for Excluded Insurance Proceeds and after deducting any
reasonable expenses in relation to that claim which are incurred by the Borrower
to persons other than Pilot or any of its Subsidiaries to the extent the
aggregate amount of all such proceeds equals or exceeds €500,000 in any
financial year of the Borrower.

- 31 -



--------------------------------------------------------------------------------



 



9.2.2.   The Borrower shall prepay the Loan in the following amounts at the
times contemplated by Clause 9.3 (Application of mandatory prepayments):

  (a)   the amount of Disposal Proceeds not required to repay the Senior
Facilities;     (b)   the amount of Insurance Proceeds not required to repay the
Senior Facilities; and     (c)   the amount of European Issuance Proceeds not
required to repay the Senior Facilities.

9.3   Application of mandatory prepayments   9.3.1.   The Borrower shall prepay
the Loan in accordance with Clause 9.2 (Disposal and Issuance Proceeds) promptly
upon receipt of any Disposal Proceeds, Insurance Proceeds or European Issuance
Proceeds.   9.3.2.   A prepayment under Clause 9.2 (Disposal and Issuance
Proceeds) shall be applied to prepay the Loan against the scheduled installments
on a pro rata basis.   9.4   Excluded proceeds       Where Excluded Insurance
Proceeds include amounts which are intended to be used for a specific purpose
within a specified period (as set out in the relevant definition of Excluded
Insurance Proceeds), the Borrower shall ensure that those amounts are used for
that purpose and, if requested to do so by the Lender, shall promptly deliver a
certificate to the Lender at the time of such application and at the end of such
period confirming the amount (if any) which has been so applied within the
requisite time periods provided for in the relevant definition.   9.5  
Restrictions on Mandatory Prepayments   9.5.1.   Mandatory prepayments required
pursuant to the terms of Clause 9.2 (Disposal and Issuance Proceeds) will be
limited to an amount determined according to the following formula (to the
extent the amount owed by the Borrower corresponds to amounts, proceeds or
distributions received by a Subsidiary of the Borrower):       Cash of the
Borrower + [(amount of distributable profits of the Borrower’s Subsidiaries +
amount of distributable reserves of such Subsidiaries)] X [percentage of shares
held directly or indirectly by the Borrower in each of its Subsidiaries] +
[amount of shareholder capital accounts and loans by the Borrower to its
Subsidiaries] + [amount of loans which could be made by the Borrower’s
Subsidiaries to the Borrower without violating applicable laws and regulations].
  9.5.2.   Each Obligor shall, subject to applicable laws and regulations,
directly or indirectly through Subsidiaries, employ all available means and
cause each Subsidiary to employ all available means to ensure the distribution
(in any form, including capital account distributions or loans) of amounts
necessary to make all mandatory prepayments required hereunder.   9.5.3.   Any
prepayment obligation by the Borrower which is limited by the provisions of this
Clause 9.5 shall be on-going and shall be reinstated at the time and to the
extent that the events or circumstances giving rise to such limitation shall
cease to exist.

- 32 -



--------------------------------------------------------------------------------



 



10.   RESTRICTIONS   10.1.1.   Any notice of cancellation or prepayment given by
any Party under Clauses 8 (Voluntary Prepayment and Cancellation) or 9
(Mandatory Prepayment) shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.   10.1.2.   Any prepayment under this Agreement
shall be made together with accrued interest on the amount prepaid and, subject
to any Break Costs, without premium or penalty.   10.1.3.   The Borrower may not
re-borrow any part of the Loan which is prepaid.   10.1.4.   The Borrower shall
not repay or prepay all or any part of the Loan or cancel all or any part of the
Commitment except at the times and in the manner expressly provided for in this
Agreement.   10.1.5.   No amount of the Commitment cancelled under this
Agreement may be subsequently reinstated.   11.   INTEREST   11.1   Calculation
of interest       The rate of interest on the Loan for each Interest Period is
the percentage rate per annum which is the aggregate of the applicable:

  (a)   Margin;     (b)   EURIBOR; and     (c)   Mandatory Cost, if any.

11.2   Payment of interest       The Borrower shall pay accrued interest on the
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six months, on the dates falling at six monthly intervals after the
first day of the Interest Period).   11.3   Default interest   11.3.1.   If the
Borrower fails to pay any amount payable by it under a Finance Document on its
due date, interest shall accrue to the fullest extent permitted by law on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to Clause 11.3.2 below, is 2.0 per
cent higher than the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a portion of the Loan for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably). Any interest accruing under this Clause 11.3 shall be immediately
payable by the Borrower on demand by the Lender.

- 33 -



--------------------------------------------------------------------------------



 



11.3.2.   If any overdue amount consists of all or part of the Loan which became
due on a day which was not the last day of an Interest Period:

  (a)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period; and     (b)   the
rate of interest applying to the overdue amount during that first Interest
Period shall be 2.0 per cent. higher than the rate which would have applied if
the overdue amount had not become due.

11.3.3.   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount only if, within the meaning of Article 1154
of the French Code Civil, such interest is due for a period of at least one
year, but will remain immediately due and payable.   11.4   Notification of
rates of interest       The Lender shall promptly notify the Borrower of the
determination of a rate of interest under this Agreement.   11.5   Effective
Global Rate (Taux Effectif Global)       For the purposes of Articles L313-1 et
seq, R 313-1 and R313-2 of the Code de la Consommation, the Parties acknowledge
that by virtue of certain characteristics of the Loan (and in particular the
variable interest rate applicable to Loan and the Borrower’s right to select the
duration of the Interest Period of the Loan) the taux effectif global cannot be
calculated at the date of this Agreement. However, the Borrower acknowledges
that it has received from the Lender a letter containing an indicative
calculation of the taux effectif global, based on examples calculated on
assumptions as to the taux de période and durée de période set out in the letter
(the “TEG Letter”). The Parties acknowledge that such letter forms part of this
Agreement.

- 34 -



--------------------------------------------------------------------------------



 



12.   INTEREST PERIODS   12.1   Selection of Interest Periods   12.1.1.   The
Borrower may select an Interest Period for the Loan in the Utilization Request
or (if the Loan has already been borrowed) in a Selection Notice.   12.1.2.  
Each Selection Notice is irrevocable and must be delivered to the Lender by the
Borrower not later than the Specified Time.   12.1.3.   If the Borrower fails to
deliver a Selection Notice to the Lender in accordance with Clause 12.1.2 above,
the relevant Interest Period will be three months.   12.1.4.   Subject to this
Clause 12 the Borrower may select an Interest Period of 1, 3 or 6 Months or any
other period agreed between the Borrower and the Lender.   12.1.5.   No Interest
Period shall extend beyond the Termination Date.   12.1.6.   Each Interest
Period shall start on the Closing Date or thereafter on the last day of its
preceding Interest Period.   12.2   Non-Business Days       If an Interest
Period would otherwise end on a day which is not a Business Day, that Interest
Period will instead end on the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not).   13.   CHANGES
TO THE CALCULATION OF INTEREST   13.1   Absence of quotations       Subject to
Clause 13.2 (Market disruption), if EURIBOR is to be determined by reference to
the Reference Banks but a Reference Bank does not supply a quotation by the
Specified Time on the Quotation Day, the applicable EURIBOR shall be determined
on the basis of the quotations of the remaining Reference Banks.   13.2   Market
disruption   13.2.1.   If a Market Disruption Event occurs in relation to the
Loan for any Interest Period, then the rate of interest on the Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

  (i)   the Margin;     (ii)   the rate notified to the Borrower by the Lender
as soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to the Lender of funding its participation in the Loan from
whatever source it may reasonably select; and     (iii)   the Mandatory Cost, if
any, applicable to the Loan.

- 35 -



--------------------------------------------------------------------------------



 



13.2.2.   In this Agreement “Market Disruption Event” means:

  (a)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Lender to determine EURIBOR for the relevant currency and
Interest Period; or     (b)   before close of business in Paris on the Quotation
Day for the relevant Interest Period, the Lender notifies the Borrower that the
cost to it of obtaining matching deposits in the European interbank market would
be in excess of EURIBOR.

13.3   Alternative basis of interest or funding   13.3.1.   If a Market
Disruption Event occurs and the Lender or the Borrower so requires, the Lender
and the Borrower shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.   13.3.2.   Any alternative basis agreed pursuant to Clause 13.3.1
above shall be binding on all Parties.   13.4   Break Costs   13.4.1.   The
Borrower shall, within three Business Days of demand by the Lender, pay to the
Lender its Break Costs attributable to all or any part of the Loan or an Unpaid
Sum being paid by the Borrower on a day other than the last day of an Interest
Period for the Loan or that Unpaid Sum.   13.4.2.   The Lender shall, as soon as
reasonably practicable after a demand by the Borrower, provide a certificate
confirming the amount of its Break Costs for any Interest Period in which they
accrue.   14.   FEES       The Borrower shall pay to the Lender on the Closing
Date (as defined in the Pilot and Na Pali Facilities Agreement) for the Senior
Facilities, fees in the amounts agreed in the Fee Letter.   15.   TAX GROSS UP
AND INDEMNITIES   15.1   Tax gross-up   15.1.1.   Each Obligor shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law.   15.1.2.   The Borrower shall promptly upon becoming aware
that an Obligor must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction) notify the Lender accordingly. Similarly,
the Lender shall notify the Borrower and that Obligor on becoming so aware in
respect of a payment payable to the Lender.

- 36 -



--------------------------------------------------------------------------------



 



15.1.3.   If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from the Borrower shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.   15.1.4.   An
Obligor is not required to make an increased payment under paragraph 15.1.3
above for a Tax Deduction in respect of tax imposed by Luxembourg from a payment
of interest on the Loan, if on the date on which the payment falls due:

  (i)   the payment could have been made to the Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law, or any published practice or
concession of any relevant taxing authority; or     (ii)   the Lender is a
Treaty Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph 15.1.7 below.

15.1.5.   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.  
15.1.6.   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Lender evidence reasonably satisfactory to the
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.   15.1.7.   A Treaty Lender and
each Obligor which makes a payment to which the Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Obligor
to obtain authorization to make that payment without a Tax Deduction.   15.2  
Tax indemnity   15.2.1.   The Borrower shall (within three Business Days of
demand by the Lender) pay to the Lender an amount equal to the loss, liability
or cost which the Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax by the Lender in respect of a Finance
Document.   15.2.2.   Clause 15.2.1 above shall not apply:

  (a)   with respect to any Tax assessed on the Lender:

  (i)   under the law of the jurisdiction in which the Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which the Lender is
treated as resident for tax purposes; or     (ii)   under the law of the
jurisdiction in which the Lender’s Facility Office

- 37 -



--------------------------------------------------------------------------------



 



      is located in respect of amounts received or receivable in that
jurisdiction,

    if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
the Lender; or

  (b)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 15.1 (Tax
gross-up); or     (ii)   would have been compensated for by an increased payment
under Clause 15.1 but was not so compensated solely because one of the
exclusions in paragraph 15.1.4 applied.

15.2.3.   The Lender shall promptly notify the Borrower of any event which will
give, or has given, rise to a claim under Clause 15.2.1 above.   15.3   Tax
Credit       If an Obligor makes a Tax Payment and the Lender determines (in is
absolute discretion) that:

  (a)   Credit is attributable to that Tax Payment; and     (b)   that Lender
has obtained, utilized and retained that Tax Credit,

    the Lender shall pay an amount to the Obligor which the Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been made by the Obligor.   15.4   Stamp
taxes       The Borrower shall pay and, within three Business Days of demand,
indemnify the Lender against any cost, loss or liability the Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.   15.5   Value added tax       All amounts set
out or expressed in a Finance Document to be payable by any Party to the Lender
which (in whole or in part) constitute the consideration for a supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, if VAT is or becomes
chargeable on any supply made by the Lender to any Party under a Finance
Document, that Party shall pay to the Lender (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and the Lender shall promptly provide an appropriate VAT
invoice to such Party).

- 38 -



--------------------------------------------------------------------------------



 



16.   INCREASED COSTS   16.1   Increased costs   16.1.1.   Subject to Clause
16.3 (Exceptions) the Borrower shall, within three Business Days of a demand by
the Lender, pay the amount of any Increased Costs incurred by the Lender or any
of its Affiliates as a result of (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.   16.1.2.   In this Agreement “Increased Costs” means:

  (a)   a reduction in the rate of return from the Loan or on the Lender’s (or
its Affiliate’s) overall capital;     (b)   an additional or increased cost; or
    (c)   a reduction of any amount due and payable under any Finance Document,

    which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into its Commitment
or funding or performing its obligations under any Finance Document.   16.2  
Increased cost claims   16.2.1.   The Lender shall promptly notify the Borrower
of the event giving rise to any claim pursuant to Clause 16.1 (Increased costs).
  16.2.2.   The Lender shall, as soon as practicable after a demand by the
Borrower, provide a certificate confirming the amount of its Increased Costs.  
16.3   Exceptions   16.3.1.   Clause 16.1 (Increased costs) does not apply to
the extent any Increased Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (b)   compensated for by Clause 15.2 (Tax indemnity) (or would have
been compensated for under Clause 15.2 (Tax indemnity) but was not so
compensated solely because any of the exclusions in Clause 15.2.2 applied);    
(c)   compensated for by the payment of the Mandatory Cost; or     (d)  
attributable to the willful breach by the Lender or its Affiliates of any law or
regulation.

17.   OTHER INDEMNITIES   17.1   Currency indemnity   17.1.1.   If any sum due
from the Borrower under the Finance Documents (a “Sum”), or any order, judgment
or award given or made in relation to a Sum, has to be converted from the
currency (the “First Currency”) in which that Sum is payable into another
currency (the “Second Currency”) for the purpose of:

- 39 -



--------------------------------------------------------------------------------



 



  (a)   making or filing a claim or proof against the Borrower;     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

    the Borrower shall as an independent obligation within three Business Days
of demand, indemnify to the extent permitted by law the Lender against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to the Lender at the time of its receipt of that Sum.   17.1.2.   The
Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.   17.2   Other indemnities       The
Borrower shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Lender against any cost, loss or liability
incurred by the Lender as a result of:

  (a)   the occurrence of any Event of Default;     (b)   investigating any
event which it reasonably believes is a Default;     (c)   acting or relying on
any notice, request or instruction which it reasonably believes to be genuine,
correct and appropriately authorized;     (d)   a failure by an Obligor to pay
any amount due under a Finance Document on its due date;     (e)   funding, or
making arrangements to fund, its participation in the Loan requested by the
Borrower in a Utilization Request but not made by reason of the operation of any
one or more of the provisions of this Agreement (other than by reason of default
or negligence by the Lender alone); or     (f)   the Loan (or part of the Loan)
not being prepaid in accordance with a notice of prepayment given by the
Borrower.

18.   MITIGATION BY THE LENDER   18.1   Mitigation   18.1.1.   The Lender shall,
in consultation with the Borrower, take all reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 8.1 (Illegality),
15 (Tax Gross Up and Indemnities) or 16 (Increased Costs) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.   18.1.2.   Clause 18.1.1 above does
not in any way limit the obligations of any Obligor under the Finance Documents.

- 40 -



--------------------------------------------------------------------------------



 



18.2   Limitation of liability   18.2.1.   The Borrower shall promptly indemnify
the Lender for all costs and expenses reasonably incurred by the Lender as a
result of steps taken by it under Clause 18.1 (Mitigation).   18.2.2.   The
Lender is not obliged to take any steps under Clause 18.1 (Mitigation) if, in
the opinion of the Lender (acting reasonably), to do so might be prejudicial to
it.   19.   COSTS AND EXPENSES   19.1   Transaction expenses       The Borrower
shall promptly on demand pay the Lender the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with the
negotiation, preparation, printing and execution of:

  (a)   this Agreement and any other documents referred to in this Agreement;
and     (b)   any other Finance Documents executed after the date of this
Agreement.

19.2   Amendment costs       If (a) an Obligor requests an amendment, waiver or
consent or (b) an amendment is required pursuant to Clause 25.6 (Change of
currency), the Borrower shall, within three Business Days of demand, reimburse
the Lender for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Lender in responding to, evaluating, negotiating or
complying with that request or requirement.   19.3   Enforcement and
preservation costs       The Borrower shall, within three Business Days of
demand, pay to the Lender the amount of all costs and expenses (including legal
fees) incurred by the Lender in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.   20.   REPRESENTATIONS
      Each Obligor makes the representations and warranties set out in this
Clause 20 to the Lender on the date of this Agreement, provided that Quiksilver,
Inc. shall not make for itself the representations and warranties set out in
Clauses 20.6 (No default), 20.8 (No misleading information) and 20.11 (Material
Trademarks) and provided further that Quiksilver, Inc. shall not make the
representations and warranties set out in Clause 20.12 (No proceedings pending
or threatened).   20.1   Status   20.1.1.   It is a company with limited
liability, duly organized and validly existing under the law of its jurisdiction
of organization.

- 41 -



--------------------------------------------------------------------------------



 



20.1.2.   It and each of its Subsidiaries which is a member of the European
Group has the power to own its assets and carry on its business as it is being
conducted.   20.2   Binding obligations   20.2.1.   The obligations expressed to
be assumed by it in each Finance Document to which it is a party are, subject to
any matters which are set out as qualifications or reservations as to matters of
law of general application in any legal opinion delivered pursuant to Clause 5
(Conditions of Utilization), legal, valid, binding and enforceable obligations.
  20.2.2.   (without limiting the generality of Clause 20.2.1 above), subject to
any matters which are set out as qualifications or reservations as to matters of
law of general application in any legal opinion delivered pursuant to Clause 5
(Conditions of Utilization), each Transaction Security Document to which it is a
party creates the security interests which the Transaction Security Document
purports to create and those security interests are valid and effective.   20.3
  Non-conflict with other obligations       The entry into and performance by it
of, and the transactions contemplated by, the Finance Documents do not and will
not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its or any of its
Subsidiaries’ constitutional documents; or     (c)   any agreement (including
for the avoidance of doubt the 2009 ABL Agreement, the Senior Notes, the Pilot
and Na Pali Facilities Agreement and the Rhône Financing Documents) or
instrument binding upon it or any of its Subsidiaries or any of its or any of
its Subsidiaries’ assets.

20.4   Power and authority       It has the power to enter into, perform and
deliver, and has taken, or will have taken prior to the relevant time, all
necessary action to authorize its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.   20.5   Validity and admissibility in evidence      
All Authorizations required or desirable:   20.5.1.   to enable it lawfully to
enter into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party; and   20.5.2.   to make the Finance Documents
to which it is a party admissible in evidence in its jurisdiction of
incorporation (other than registration with the Administration de
l’Enregistrement et des Domaines of the Grand Duchy of Luxembourg).       have
been obtained or effected and are in full force and effect.

- 42 -



--------------------------------------------------------------------------------



 



20.6   No Insolvency       No:   20.6.1.   corporate action, legal proceeding or
other procedure or step described in Clause 23.5 (Insolvency), 23.6 (Insolvency
of Quiksilver, Inc. or Quiksilver Europa) and paragraph (a) of 23.7 (Insolvency
proceedings); or   20.6.2.   creditors’ process described in Clause 23.8
(Creditors’ process),       has been taken or, to the knowledge of any Obligor,
threatened (in writing) in relation to Pilot or any of its Subsidiaries or the
relevant Obligor; and none of the circumstances described in Clause 23.5
(Insolvency) applies to Pilot or any of its Subsidiaries or an Obligor

- 43 -



--------------------------------------------------------------------------------



 



20.7   No default   20.7.1.   No Event of Default (other than on the Senior
Facilities Closing Date only, any Event of Default arising pursuant to Clause
23.10 (Material adverse change)) and, on the date of this Agreement, no Default
(other than on the Senior Facilities Closing Date only, any Default arising
pursuant to Clause 23.10 (Material adverse change)) is continuing or is
reasonably likely to result from the making of the Utilization.   20.7.2.   On
the Closing Date, no Major Default is continuing or is reasonably likely to
result from the making of the Utilization.   20.7.3.   No other event or
circumstance is outstanding which constitutes (or, with the expiry of a grace
period, the giving of notice, the making of any determination or any combination
of any of the foregoing, would constitute) a default or termination event
(however described) under any other agreement or instrument which is binding on
it or any of its Subsidiaries or to which its (or any of its Subsidiaries’)
assets are subject which has or is reasonably likely to have a Material Adverse
Effect.   20.8   No misleading information   20.8.1.   Any factual information
provided by any member of the Group in connection with the Loan was true and
accurate in all material respects as at the date it was provided or as at the
date (if any) on which the information was expressed to be given.   20.8.2.   No
information has been given or withheld that results in the information described
in Clause 20.8.1 being untrue or misleading in any material respect.   20.9  
Material adverse change   20.9.1.   There has been no material adverse change in
the business or financial condition of the Borrower, Biarritz Holdings or the
Pilot Group since 31 October 2008, other than the changes reflected in the
Information Package (as defined in the Pilot and Na Pali Facilities Agreement)
disclosed to the Lender as of the date of this Agreement.   20.9.2.   Since the
date of the most recent financial statements delivered pursuant to Clause 21.1
(Financial statements) there has been no material adverse change in the
business, assets or financial condition of the Borrower, Biarritz Holdings or
the Pilot Group.   20.10   Ranking   20.10.1.   Any unsecured and unsubordinated
claims of the Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.   20.10.2.   The Transaction Security has or will have
first ranking priority and it is not subject to any prior ranking or pari passu
ranking Security.   20.11   Material Trademarks       The revenue generated by
products bearing the Material Trademarks represents at least 80% of the
consolidated revenue of Pilot and its Subsidiaries (excluding

- 44 -



--------------------------------------------------------------------------------



 



    revenues from the DC Shoes Business) for the most recently closed six-month
period for which financial information is available and such Material Trademarks
constitute all of the marks and trademarks which are necessary, useful and
sufficient to generate such revenue.   20.12   No proceedings pending or
threatened       No litigation, arbitration or administrative proceedings of or
before any court, arbitral body or agency which, if adversely determined, are
reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief) been started or threatened in writing against it or any of
its Subsidiaries which is a member of the European Group.   20.13   Investment
Company Act       Neither Quiksilver, Inc. nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.   20.14   Carried Forward Tax Losses       Pilot and its
Subsidiaries’ tax losses to be carried forward as of 31 October 2008 is equal to
at least €210,000,000 (such minimum amount, the “Carried Forward Tax Losses”).  
20.15   J.P. Morgan Guarantee       The maximum aggregate amount of the payment
obligations of Na Pali under the €35,600,000 bank guarantee issued on 14
September 2007 by J.P. Morgan Europe Limited, London Branch, in favor of the
Rossignol Vendors (as defined in the Pilot and Na Pali Facilities Agreement) and
that certain Issuance and Reimbursement Agreement dated 14 September 2007
between Na Pali as applicant and J.P. Morgan Europe Limited as issuing bank
shall not exceed €35,600,000 at any time during the life of the Loan.

- 45 -



--------------------------------------------------------------------------------



 



20.16   Repetition   20.16.1.   The Repeating Representations are deemed to be
made by each Obligor by reference to the facts and circumstances then existing
on the first day of each Interest Period, and the representations and warranties
set out in Clause 20.11 (Material Trademarks) are deemed to be made on, and be
reference to the facts and circumstances existing on, the last day of each
Financial Semester (as such term is defined in the Pilot and Na Pali Facilities
Agreement).   20.16.2.   The representations and warranties set out in Clause
20.6 (No Insolvency), paragraph 20.7.2 of Clause 20.7 (No default) and Clause
20.10 (Ranking) are also deemed to be made by each Obligor by reference to the
facts and circumstances then existing on the date of the Utilization Request.  
21.   INFORMATION UNDERTAKINGS       The undertakings in this Clause 21 remain
in force from the date of this Agreement for so long as any amount is
outstanding under the Finance Documents or the Commitment is in force.   21.1  
Financial statements       The Borrower shall supply to the Lender as soon as
they are available, but in any event within 90 days after the end of each of its
financial years and within 90 days after the end of each of the financial years
of Biarritz Holdings, the unaudited and unconsolidated financial statements of
each of the Borrower and Biarritz Holdings for that financial year.

- 46 -



--------------------------------------------------------------------------------



 



21.2   Requirements as to financial statements   21.2.1.   The Borrower shall
procure that each set of financial statements delivered pursuant to this Clause
21 includes a balance sheet, profit and loss account and cashflow statement.  
21.2.2.   Each set of financial statements delivered pursuant to Clause 21:

  (a)   shall be certified by a legal representative of the relevant company as
fairly representing its financial condition and operations as at the date as at
which those financial statements were drawn up; and     (b)   shall be prepared
using generally accepted accounting principles as in effect in France or
Luxembourg (as applicable).

21.3   Information: miscellaneous   21.3.1.   The Borrower shall supply to the
Lender:

  (a)   all documents dispatched by the Borrower to its creditors generally at
the same time as they are dispatched;     (b)   all documents dispatched to the
lenders under the Pilot and Na Pali Facilities Agreement at the same time as
they are dispatched;     (c)   prior to the effectiveness of any amendments and
waivers relating to the Pilot and Na Pali Facilities Agreement, copies thereof
in their substantially final form;     (d)   promptly upon becoming aware of
them, the details of any litigation, arbitration or administrative proceedings
which are current, threatened in writing or pending against the Borrower,
Biarritz Holdings or any member of the Pilot Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect or which
would involve a liability of a potential or alleged liability, exceeding
€2,000,000 (or its equivalent in other currencies); and     (e)   promptly on
request, such further information regarding the financial condition, business
and operations of any member of the Pilot Group as the Lender may reasonably
request.

21.4   Notification of default   21.4.1.   Each Obligor shall notify the Lender
of any Default (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence (unless that Obligor is aware that a
notification has already been provided by another Obligor).   21.4.2.   Promptly
upon a request by the Lender, the Borrower shall supply to the Lender a
certificate signed by its legal representative on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

- 47 -



--------------------------------------------------------------------------------



 



21.5   “Know your customer” checks       If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   any change in the status of an Obligor after the date
of this Agreement; or     (c)   a proposed assignment or transfer by the Lender
of any of its rights and obligations under this Agreement,

    obliges the Lender (or, in the case of paragraph (c) above, any prospective
new Lender) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, each Obligor shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in paragraph (c) above, on behalf of any prospective new Lender) in
order for the Lender or, in the case of the event described in paragraph
(c) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.   22.   GENERAL UNDERTAKINGS       The undertakings in
this Clause 22 remain in force from the date of this Agreement for so long as
any amount is outstanding under the Finance Documents or the Commitment is in
force.   22.1   Authorizations       Each Obligor shall promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified copies to the Lender of,

    any Authorization required under any law or regulation of its jurisdiction
of incorporation to enable it to perform its obligations under the Finance
Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document to which it is a party.   22.2   Compliance with laws  
    Each of Biarritz Holdings and the Borrower shall (and each Obligor shall
procure that each of its Subsidiaries will) comply in all respects with all laws
to which it may be subject, if failure so to comply has or is reasonably likely
to have a Material Adverse Effect.

- 48 -



--------------------------------------------------------------------------------



 



22.3   Negative pledge       In this Clause 22.3, “Quasi-Security” means an
arrangement or transaction described in paragraph (b) below.

  (a)   Neither the Borrower nor Biarritz Holdings (and the Borrower and
Biarritz Holdings shall procure that none of their subsidiaries) shall create or
permit to subsist any Security over any of its assets.     (b)   Neither the
Borrower nor Biarritz Holdings (and the Borrower and Biarritz Holdings shall
procure that none of their subsidiaries) shall:

  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;     (ii)   sell, transfer or otherwise dispose of any of
its receivables on recourse terms;     (iii)   enter into any arrangement under
which money or the benefit of a bank or other account may be applied, set-off or
made subject to a combination of accounts; or     (iv)   enter into any other
preferential arrangement having a similar effect,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.     (c)   Paragraphs (a) and (b) above do not apply to
any Security or (as the case may be) Quasi-Security, which is Permitted
Security.

22.4   Disposals       Neither the Borrower nor Biarritz Holdings shall enter
into a single transaction or a series of transactions (whether related or not)
and whether voluntary or involuntary to sell, lease, transfer or otherwise
dispose of any asset other than a sale, lease, transfer or other disposal which
is a Permitted Disposal.

- 49 -



--------------------------------------------------------------------------------



 



22.5   Merger   22.5.1.   No Obligor (other than Quiksilver, Inc.) shall (and
each Obligor shall procure that no Subsidiary of Biarritz Holdings shall) enter
into any amalgamation, demerger, merger or corporate reconstruction other than:

  (a)   the solvent liquidation or reorganization of any Subsidiary of Biarritz
Holdings (other than the Borrower) so long as any payments or assets distributed
as a result of such liquidation or reorganization are distributed to Biarritz
Holdings or any of its Subsidiaries; and     (b)   any transactions contemplated
by the Structure Memorandum.

22.5.2.   Quiksilver, Inc. shall not enter into any amalgamation, demerger,
merger, consolidation or corporate reconstruction other than a merger pursuant
to which Quiksilver, Inc. will be the surviving entity and which will not result
in a Change of Control.   22.6   Change of business       Each Obligor (other
than Quiksilver, Inc.) shall (and each Obligor shall procure that each
Subsidiary of Biarritz Holdings shall) procure that no substantial change is
made to the general nature of its business or (with respect to Pilot and its
Subsidiaries) of the business of Pilot and its Subsidiaries taken as a whole
from that carried on at the date of this Agreement.   22.7   Miscellaneous  
22.7.1.   Biarritz Holdings undertakes not to distribute to Quiksilver, Inc. (or
any Subsidiary thereof (other than Biarritz Holdings and its Subsidiaries) (and
Quiksilver, Inc. undertakes not to (i) take any action for the purpose of making
such distribution or (ii) accept the benefit of such distribution) in any manner
whatsoever (including through dividend distributions or reimbursement of
shareholder loans) the royalties or any other amount of any nature whatsoever
received by it from Biarritz Holdings and its Subsidiaries with respect to the
licenses on the trademarks owned by it.   22.7.2.   Each Obligor shall (and each
Obligor shall procure that each of its Subsidiaries will) take all corporate
actions required by law to ratify the execution by it of any of the Finance
Documents.   22.7.3.   Biarritz Holdings shall not (and Quiksilver, Inc. shall
procure that QSH, Biarritz Holdings and Na Pali and its Subsidiaries shall not)
rescind, amend, supplement or otherwise modify any of the License Agreements (as
defined in the Pilot and Na Pali Facilities Agreement) without the prior consent
of the Lender.   22.8   Intellectual Property       The Borrower shall deliver
to the Lender at the same time as the delivery of the Business Plan pursuant to
clause 23.4 (Business Plan) of the Pilot and Na Pali Facilities Agreement (and
as defined therein) (and at such other times in the Borrower’s discretion) a
certified update of the list of the trademarks delivered by it pursuant to
Part I (Conditions Precedent to Signing) of Schedule 1 (Conditions

- 50 -



--------------------------------------------------------------------------------



 



    Precedent) so that the representation set forth in Clause 20.11 (Material
Trademarks) is correct at such time.   22.9   Further Assurance   22.9.1.   Each
Obligor shall (and each Obligor shall procure that each of its Subsidiaries
will) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as the
Security Agent may reasonably specify (and in such form as the Lender may
reasonably require in favor of the Security Agent or its nominee(s)):

  (a)   to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Document (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Lender provided by or pursuant to the Finance Documents or by law;
    (b)   to confer on the Security Agent or confer on the Lender, Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Document (including, without limitation, any new trademarks
disclosed to the Lender pursuant to Clause 22.8 (Intellectual Property)); and/or
    (c)   to facilitate the realization of the assets which are, or are intended
to be, the subject of the Transaction Security.

22.9.2.   Each Obligor shall (and each Obligor shall procure that each of its
Subsidiaries will) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the Lender by or pursuant to
the Finance Documents.   22.10   Post-closing conditions   22.10.1.   The
Borrower shall (x) within two months of the Closing Date enter into Hedging
Agreements that cover a period of not less than the two year period following
the Closing Date and are in respect of not less than 70% of the Loan from time
to time and (y) maintain such Hedging Agreements until the earlier of the 2nd
anniversary of the Closing Date and the date on which the Commitment has
terminated and the Loan and all other amounts outstanding pursuant to the
Finance Documents have been repaid in full.   22.10.2.   The Obligors shall on
the Closing Date deliver all of the documents and other evidence listed in
Part II of Schedule 1 (Post-Closing Conditions) in form and substance
satisfactory to the Lender.   22.11   Subordinated Debt

- 51 -



--------------------------------------------------------------------------------



 



22.11.1.   Except as permitted under Clause 22.11.2 below, no Obligor other than
Quiksilver, Inc. shall (and each Obligor shall procure that none of its
Subsidiaries will):

  (a)   repay or prepay any principal amount (or capitalized interest)
outstanding under the Subordinated Debt;     (b)   pay any interest or any other
amounts payable in connection with the Subordinated Debt; or     (c)   purchase,
redeem, defease or discharge any amount outstanding with respect to Subordinated
Debt.

22.11.2.   Clause 22.11.1 does not apply to a payment, repayment, prepayment,
purchase, redemption, defeasance or discharge which is permitted under the
Subordination Agreement.   22.12   Pari passu ranking       Each Obligor shall
ensure that at all times any unsecured and unsubordinated claims of the Lender
and the Security Agent under the Finance Documents rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors except those
creditors who are mandatorily preferred by laws of general application to
companies.   23.   EVENTS OF DEFAULT       Each of the events or circumstances
set out in this Clause 23 is an Event of Default (save for Clause 23.12
(Acceleration)).   23.1   Non-payment       An Obligor does not pay on the due
date any amount payable pursuant to a Finance Document at the place and in the
currency in which it is expressed to be payable unless:

  (a)   its failure to pay is caused by:

  (i)   administrative or technical error; or     (ii)   a Disruption Event; and

  (b)   payment is made within 3 Business Days of its due date.

23.2   Other obligations

  (a)   An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment)).     (b)   No Event
of Default under paragraph (a) above will occur if the failure to comply is
capable of remedy and is remedied within 15 Business Days of the earlier of
(A) the Lender giving notice to the Borrower and (B) the Borrower becoming aware
of the failure to comply.

- 52 -



--------------------------------------------------------------------------------



 



23.3   Misrepresentation       Any representation or statement made or deemed to
be made by an Obligor in the Finance Documents or any other document delivered
by or on behalf of any Obligor under or in connection with any Finance Document
is or proves to have been incorrect or misleading in any material respect when
made or deemed to be made, unless the failure to comply is capable of remedy and
is remedied within 15 Business Days of the earlier of (i) the Lender giving
notice to the Borrower or (ii) the Borrower becoming aware of the
misrepresentation.   23.4   Cross default

  (a)   Any Financial Indebtedness (including for the avoidance of doubt any
Financial Indebtedness under the Senior Facilities, the 2009 ABL Agreement, the
Rhône Financing Documents, the Senior Notes or the SG Bonds) of any of the
Obligors or any Material Subsidiary is not paid when due nor within any
originally applicable grace period, provided that in the case of any Financial
Indebtedness under the Rhône Financing Documents, such Financial Indebtedness
has not been paid within the seven-day period following its due date or the last
day of any originally applicable grace period (as the case may be).     (b)  
Any Financial Indebtedness (including for the avoidance of doubt any Financial
Indebtedness under the Senior Facilities, the 2009 ABL Agreement, the Rhône
Financing Documents, the Senior Notes or the SG Bonds) of any of the Obligors or
any Material Subsidiary is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).     (c)   Any commitment for any Financial Indebtedness (including
for the avoidance of doubt any Financial Indebtedness under the Senior
Facilities, the 2009 ABL Agreement, the Rhône Financing Documents, the Senior
Notes or the SG Bonds) of any of the Obligors or any Material Subsidiary is
cancelled or suspended by a creditor of any of the Obligors or any Material
Subsidiary as a result of an event of default (however described).     (d)   Any
creditor of any of the Obligors or any Material Subsidiary becomes entitled to
declare any Financial Indebtedness (including for the avoidance of doubt any
Financial Indebtedness under the Senior Facilities, the 2009 ABL Agreement, the
Rhône Financing Documents, the Senior Notes or the SG Bonds) of any of the
Obligors or any Material Subsidiary due and payable prior to its specified
maturity as a result of an event of default (however described), provided that
in the case of events of default (however described) (other than payment
defaults), such events of default have remained unremedied and not waived for a
period of 30 days following the relevant date on which they occurred.     (e)  
With respect to (i) the Financial Indebtedness of Pilot or any of its
Subsidiaries, no Event of Default will occur under this Clause 23.4 unless (x)

- 53 -



--------------------------------------------------------------------------------



 



      the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) to (d) above is €500,000 (or its
equivalent in any other currency or currencies) or more or (y) the Financial
Indebtedness falling within such paragraphs (a) through (d) is Financial
Indebtedness under the Senior Facilities, and (ii) the Financial Indebtedness of
Quiksilver, Inc. and Quiksilver Americas, Inc., no Event of Default will occur
under this Clause 23.4 unless (x) the aggregate amount of Financial Indebtedness
or commitment for Financial Indebtedness falling within paragraphs (a) to
(d) above is €5,000,000 (or its equivalent in any other currency or currencies)
or more or (y) the Financial Indebtedness falling within such paragraphs
(a) through (d) is Financial Indebtedness under the Senior Facilities.

23.5   Insolvency

  (a)   An Obligor (other than Quiksilver, Inc.) or a Material Subsidiary is
unable or admits inability to pay its debts as they fall due, or is deemed to or
declared to be unable to pay its debts under applicable law, suspends or
threatens (in writing) to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors (other than the Lenders generally with respect
to the Facilities) with a view to rescheduling any of its indebtedness other
than with respect to the commercial receivables referred to in paragraph (b)(ii)
of clause 26.5 (Cross default) of the Pilot and Na Pali Facilities Agreement.  
  (b)   An Obligor (other than Quiksilver, Inc.) or a Material Subsidiary which
conducts business in France is in a state of cessation des paiements, or becomes
insolvent for the purpose of any insolvency law.     (c)   A moratorium is
declared in respect of any indebtedness of any Obligor (other than Quiksilver,
Inc.) or any Material Subsidiary. If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.

23.6   Insolvency of Quiksilver, Inc. or Quiksilver Europa

  (a)   Quiksilver, Inc. institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors;     (b)   Quiksilver, Inc. applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property;     (c)   any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is otherwise appointed in respect of
Quiksilver, Inc. and the appointment continues undischarged, undismissed or
unstayed for sixty (60) calendar days;     (d)   any proceeding under any Debtor
Relief Law relating to Quiksilver, Inc. or to all or any material part of its
property is instituted without the consent of

- 54 -



--------------------------------------------------------------------------------



 



      Quiksilver, Inc. and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding;  
  (e)   any actions are taken by Quiksilver Europa or by any third party for the
declaration of insolvency (“concurso”) of Quiksilver Europa; or     (f)   any
action is taken by Quiksilver Europa to obtain the protection in any
pre-insolvency scenarios granted by article 5.3 of Spanish Insolvency Law as
drafted by RDL 3/2009.

23.7   Insolvency proceedings

  (a)   Any corporate action, legal proceedings or other procedure (other than
any such actions, proceeding or procedure relating to the conciliation
proceeding outstanding on the date of this Agreement) or step is taken in
relation to:

  (i)   the suspension of payments, a moratorium of any indebtedness,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor or Material Subsidiary other
than a solvent liquidation or reorganization of any Material Subsidiary which is
not an Obligor;     (ii)   a composition, compromise, assignment or arrangement
with any creditor of any Obligor or Material Subsidiary (other than any
commercial arrangement of any member of the Group referred to in paragraph
(b)(ii) of clause 26.5 (Cross default) of the Pilot and Na Pali Facilities
Agreement (subject to the conditions provided therein);     (iii)   the
appointment of a liquidator (other than in respect of a solvent liquidation of a
Material Subsidiary which is not an Obligor) receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Obligor or Material Subsidiary or any of its assets;     (iv)  
enforcement of any Security over any assets of any Obligor or Material
Subsidiary,     (v)   or any analogous procedure or step is taken in any
jurisdiction.

- 55 -



--------------------------------------------------------------------------------



 



  (b)   An Obligor or a Material Subsidiary commences proceedings for
conciliation in accordance with articles L.611-4 to L.611-15 of the French Code
de Commerce (not including, for the avoidance of doubt the conciliation
proceeding outstanding on the date of this Agreement).     (c)   A judgment for
sauvegarde, redressement judiciaire or liquidation judiciaire or for cession
totale ou partielle de l’entreprise is entered in relation to an Obligor or a
Material Subsidiary under articles L.620-1 to L.670-8 of the French Code de
Commerce.

23.8   Creditors’ process       Any of the enforcement proceedings provided for
in French law n° 91-650 of 9 July 1991, or any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of (i) the Borrower, Biarritz Holdings
or any Material Subsidiary having an aggregate value of €5,000,000 or more or
(ii) Quiksilver, Inc. having an aggregate value of €5,000,000 or more, and in
each case is not discharged within 15 days.   23.9   Unlawfulness       Except
as provided in Clause 8.1 (Illegality), it is or becomes unlawful for an Obligor
to perform any of its obligations under the Finance Documents.   23.10  
Material adverse change       Any event or circumstance occurs which the Lender
reasonably believes has or is reasonably likely to have a Material Adverse
Effect.   23.11   Carried Forward Tax Losses       Pilot loses the ability to
use a portion of the Carried Forward Tax Losses due to a change of activity or a
final reassessment by the French tax authorities, and in the case of tax
reassessments such reassessment shows tax loss carryforwards at 31 October 2008
of less than the Carried Forward Tax Losses.

- 56 -



--------------------------------------------------------------------------------



 



23.12   Acceleration   23.12.1.   On and at any time after the occurrence of an
Event of Default which is continuing the Lender may without mise en demeure or
any other judicial or extra judicial step by notice to the Borrower but subject
to the mandatory provisions of articles L.620 1 to L.670-8 of the French Code de
Commerce (and provided that such notice shall not be required to be given to
Quiksilver, Inc. upon the occurrence of an Event of Default under Clause 23.6
(Insolvency of Quiksilver, Inc. or Quiksilver Europa):

  (a)   cancel the Commitment whereupon it shall immediately be cancelled;    
(b)   declare that all or part of the Loan, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or     (c)   exercise or direct the Security Agent to exercise any
or all of its rights, remedies, powers or discretions under the Finance
Documents.

23.12.2.   During the period commencing on the date hereof and ending on the
Closing Date, the Lender shall not be entitled to:

  (a)   cancel its Commitment to the extent to do so would prevent or limit the
making of the Utilization;     (b)   rescind, terminate, cancel, accelerate or
cause repayment or prepayment of any amounts outstanding under this Agreement or
the Loan or exercise any similar right or remedy or make or enforce any claim
under the Finance Documents it may have to the extent to do so would prevent or
limit the making of the Utilization;     (c)   refuse to make the Utilization;
or     (d)   exercise any right of set-off or counterclaim in respect of the
Utilization to the extent to do so would prevent or limit the making of the
Utilization,         in each case, solely on the basis of a Major Default or as
a result of any of the representations and warranties set forth in this
Agreement (other than the representations and warranties set forth in Clause
20.6 (No Insolvency), paragraph 20.7.2 of Clause 20.7 (No default) or Clause
20.10 (Ranking)) not being true or correct; provided that, immediately after the
Closing Date all such rights, remedies and entitlements shall be available to
the Lender notwithstanding that they may not have been used or been available
for use on the Closing Date

24.   ASSIGNMENTS AND TRANSFERS BY THE LENDER   24.1   Assignments and transfers
by the Lender       Subject to this Clause 24, the Lender (the “Existing
Lender”) may:

- 57 -



--------------------------------------------------------------------------------



 



  (a)   assign all (but not part only) of its rights; or     (b)   transfer all
(but not part only) of its rights (including such as relate to the Lender’s
participation in the Loan) and obligations,

    under any Finance Document to another bank or financial institution or to a
trust, fund (including CDOs and CLOs) or other entity which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the “New Lender”).   24.2   Conditions of
assignment or transfer

  (a)   The consent of the Borrower is required for an assignment or transfer by
the Existing Lender, provided that no such consent shall be required if the
assignment or transfer is:

  (i)   to an Affiliate of the Lender, or     (ii)   made at a time when a
Default is continuing.

  (b)   The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower will be deemed to have given its
consent five Business Days after the Existing Lender has requested it unless
consent is expressly refused in writing by the Borrower within that time.    
(c)   The consent of the Borrower to an assignment or transfer must not be
withheld solely because the assignment or transfer may result in an increase to
the Mandatory Cost.     (d)   If:

  (i)   the Lender assigns or transfers its rights and obligations under the
Finance Documents or changes its Facility Office; and     (ii)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 15 (Tax Gross Up and Indemnities)
or Clause 16 (Increased Costs),

      then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

  (e)   A transfer or assignment will only be effective if the procedure set out
in Clause 24.3 (Procedure for transfer or assignment) is complied with.

24.3   Procedure for transfer or assignment   24.3.1.   By virtue of the
execution of a Transfer Agreement, as from the Transfer Date:

- 58 -



--------------------------------------------------------------------------------



 



  (a)   the Existing Lender shall be discharged from further obligations towards
each of the Obligors under the Finance Documents;     (b)   all of the rights
and/or obligations of the Existing Lender with respect to the Obligors shall be
transferred to the New Lender; and     (c)   the New Lender shall become a Party
as a “Lender”.

24.3.2.   The New Lender shall accede to the Security Sharing Agreement in
accordance with the terms thereof.   24.4   Copy of Transfer Agreement to
Borrower       The New Lender shall, as soon as reasonably practicable after it
has executed a Transfer Agreement, send to the Borrower a copy of that Transfer
Agreement.   24.5   Security over the Lender’s rights       In addition to the
other rights provided to the Lender under this Clause 24, the Lender may without
consulting with or obtaining consent from any Obligor, at any time charge,
assign as a security or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of the Lender including, without limitation:

  (a)   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and     (b)   if the Lender is a fund, any
charge, assignment as security or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

    except that no such charge, assignment or Security shall:

  (i)   release the Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment as
security or Security for the Lender as a party to any of the Finance Documents;
or     (ii)   require any payments to be made by an Obligor other than or in
excess of, or grant to any person any more extensive rights than, those required
to be made or granted to the Lender under the Finance Documents.

25.   PAYMENT MECHANICS   25.1   Payments to the Lender   25.1.1.   On each date
on which the Borrower is required to make a payment under a Finance Document,
the Borrower shall make the same available to the Lender (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Lender as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.

- 59 -



--------------------------------------------------------------------------------



 



25.1.2.   Payment shall be made to such account in the principal financial
centre of the country of that currency (or, in relation to euro, in a principal
financial centre in a Participating Member State or London) with such bank as
the Lender specifies.   25.2   Partial payments       If the Lender receives a
payment for application against amounts due in respect of any Finance Documents
that is insufficient to discharge all the amounts then due and payable by an
Obligor under those Finance Documents, the Lender shall apply that payment
towards the obligations of that Obligor under those Finance Documents in the
following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Lender under the Finance Documents;     (ii)   second, in or
towards payment pro rata of any accrued interest, fee or commission due but
unpaid under this Agreement;     (iii)   third, in or towards payment pro rata
of any principal due but unpaid under this Agreement; and     (iv)   fourth, in
or towards payment pro rata of any other sum due but unpaid under the Finance
Documents.

25.3   No set-off by the Borrower       All payments to be made by the Borrower
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim.   25.4   Business Days
  25.4.1.   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).   25.4.2.   During any
extension of the due date for payment of any principal or an Unpaid Sum under
this Agreement interest is payable on the principal or Unpaid Sum at the rate
payable on the original due date.   25.5   Currency of account   25.5.1.  
Subject to Clauses 25.5.2 to 25.5.5 below, euro is the currency of account and
payment for any sum due from the Borrower under any Finance Document.   25.5.2.
  A repayment of the Loan or an Unpaid Sum or a part of the Loan or Unpaid Sum
shall be made in the currency in which the Loan or Unpaid Sum is denominated on
its due date.   25.5.3.   Each payment of interest shall be made in the currency
in which the sum in respect of which the interest is payable was denominated
when that interest accrued.

- 60 -



--------------------------------------------------------------------------------



 



25.5.4.   Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.   25.5.5.   Any
amount expressed to be payable in a currency other than euro shall be paid in
that other currency.   25.6   Change of currency   25.6.1.   Unless otherwise
prohibited by law, if more than one currency or currency unit are at the same
time recognized by the central bank of any country as the lawful currency of
that country, then:

  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender (after consultation with the Borrower); and     (b)   any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for the conversion of that currency or
currency unit into the other, rounded up or down by the Lender (acting
reasonably).

25.6.2.   If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the European interbank market and
otherwise to reflect the change in currency.   26.   SET-OFF       Subject to
the terms of the Security Sharing Agreement, the Lender may set off any matured
obligation due from the Borrower under the Finance Documents (to the extent
beneficially owned by the Lender) against any matured obligation owed by the
Lender to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.   27.   NOTICES   27.1
  Communications in writing       Any communication to be made under or in
connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter.   27.2   Addresses       The
address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that

- 61 -



--------------------------------------------------------------------------------



 



    identified with its name below (or, with respect to the Security Agent, at
its address as indicated in accordance with the Security Sharing Agreement), or
any substitute address or fax number or department or officer as the Party may
notify to the other Parties by not less than five Business Days’ notice.   27.3
  Delivery   27.3.1.   Any communication or document made or delivered by one
person to another under or in connection with the Finance Documents will only be
effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address.

27.3.2.   Any communication or document to be made or delivered to the Lender or
the Security Agent will be effective only when actually received by the Lender
or the Security Agent and then only if it is expressly marked for the attention
of the department or officer identified with the Lender’s signature below (or
any substitute department or officer as the Lender shall specify for this
purpose) (or, with respect to the Security Agent, at its address as indicated in
accordance with the Security Sharing Agreement).   27.3.3.   Any communication
or document made or delivered to the Borrower in accordance with this Clause
will be deemed to have been made or delivered to each of the Obligors.   27.4  
English language   27.4.1.   Any notice given under or in connection with any
Finance Document must be in English.   27.4.2.   All other documents provided
under or in connection with any Finance Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Lender, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

28.   CALCULATIONS AND CERTIFICATES   28.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
entries made in the accounts maintained by the Lender are prima facie evidence
of the matters to which they relate.

- 62 -



--------------------------------------------------------------------------------



 



28.2   Certificates and Determinations       Any certification or determination
by the Lender of a rate or amount under any Finance Document is, in the absence
of manifest error, conclusive evidence of the matters to which it relates.  
28.3   Day count convention       Any interest, commission or fee accruing under
a Finance Document will accrue from day to day and is calculated on the basis of
the actual number of days elapsed and a year of 360 days or, in any case where
the practice in the European interbank market differs, in accordance with that
market practice.   29.   PARTIAL INVALIDITY       If, at any time, any provision
of the Finance Documents is or becomes illegal, invalid or unenforceable in any
respect under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.   30.   REMEDIES AND WAIVERS       No failure
to exercise, nor any delay in exercising, on the part of the Lender, any right
or remedy under the Finance Documents shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.   31.   AMENDMENTS AND WAIVERS       Subject to the
terms of the Security Sharing Agreement, any term of the Finance Documents may
be amended or waived only with the consent of the Lender and the Obligors and
any such amendment or waiver will be binding on all Parties.   32.  
CONFIDENTIALITY   32.1   Confidential Information       The Lender agrees to
keep all Confidential Information confidential and not to disclose it to anyone,
save to the extent permitted by Clause 32.2 (Disclosure of Confidential
Information) and Clause 32.3 (Disclosure to numbering providers), and to ensure
that all Confidential Information is protected with security measures and a
degree of care that would apply to its own confidential information.   32.2  
Disclosure of Confidential Information       The Lender may, subject (where
applicable) to the provisions of article L.511-33 of the French Code monétaire
et financier, disclose:

- 63 -



--------------------------------------------------------------------------------



 



  (a)   to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as the Lender shall consider
appropriate if any person to whom the Confidential Information is to be given
pursuant to this paragraph (a) is informed in writing of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;     (b)   to any person:

  (i)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;     (ii)   with (or through) whom it
enters into (or may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance Documents
and/or one or more Obligors and to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;     (iii)   appointed by the
Lender or by a person to whom paragraph (b)(i) or (ii) above applies to receive
communications, notices, information or documents delivered pursuant to the
Finance Documents on its behalf;     (iv)   who invests in or otherwise finances
(or may potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (b)(i) or (b)(ii) above;     (v)   to whom
information is required or requested to be disclosed by any court of competent
jurisdiction or any governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation;     (vi)   to whom or for whose benefit the
Lender charges, assigns or otherwise creates Security (or may do so) pursuant to
Clause 24.5 (Security over the Lender’s rights);     (vii)   to whom information
is required to be disclosed in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes;     (viii)   who is a Party; or     (ix)   with the consent of the
Borrower;

      in each case, such Confidential Information as the Lender shall consider
appropriate if:

- 64 -



--------------------------------------------------------------------------------



 



  (A)   in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;     (B)   in relation to paragraph (b)(iv) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;     (C)   in relation to paragraphs (b)(v), (b)(vi)
and (b)(vii) above, the person to whom the Confidential Information is to be
given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of the Lender, it is not
practicable so to do in the circumstances;

  (c)   to any person appointed by the Lender or by a person to whom paragraph
(b)(i), or (b)(ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
Lender.

32.3   Disclosure to numbering providers

  (a)   The Lender may, subject (where applicable) to the provisions of article
L.511-33 of the French Code monétaire et financier, disclose to any national or
international numbering service provider appointed by the Lender to provide
identification numbering services in respect of this Agreement, the Loan and/or
one or more Obligors the following information:

  (i)   names of Obligors;     (ii)   country of domicile of Obligors;     (iii)
  place of incorporation of Obligors;     (iv)   date of this Agreement;     (v)
  the names of the Lender;     (vi)   date of each amendment and restatement of
this Agreement;

- 65 -



--------------------------------------------------------------------------------



 



  (vii)   amount of the Commitment;     (viii)   currency of the Loan;     (ix)
  type of Loan;     (x)   ranking of Loan;     (xi)   Termination Date for Loan;
    (xii)   changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and     (xiii)   such other information agreed
between the Lender and the Borrower,

      to enable such numbering service provider to provide its usual loan
numbering identification services.     (b)   The Parties acknowledge and agree
that each identification number assigned to this Agreement, the Loan and/or one
or more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.    
(c)   The Borrower represents that none of the information set out in paragraphs
(i) to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.     (d)   The Lender shall notify the Borrower of:

  (i)   the name of any numbering service provider appointed by the Lender in
respect of this Agreement, the Loan and/or one or more Obligors; and     (ii)  
the number or, as the case may be, numbers assigned to this Agreement, the Loan
and/or one or more Obligors by such numbering service provider.

32.4   Entire agreement       Subject to the provisions of article L.511-33 of
the French Code monétaire et financier, this Clause 32 constitutes the entire
agreement between the Parties in relation to the obligations of the Lender under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.   32.5   Inside information       The Lender acknowledges that some
or all of the Confidential Information is or may be price-sensitive information
and that the use of such information may be regulated or prohibited by
applicable legislation including securities law relating to insider

- 66 -



--------------------------------------------------------------------------------



 



    dealing and market abuse and the Lender undertakes not to use any
Confidential Information for any unlawful purpose.   32.6   Notification of
disclosure       The Lender agrees (to the extent permitted by law and
regulation) to inform the Borrower:

  (a)   of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 32.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and     (b)   upon becoming aware that Confidential Information has
been disclosed in breach of this Clause 32.

32.7   Continuing obligations       The obligations in this Clause 32 are
continuing and, in particular, shall survive and remain binding on the Lender
for a period of twelve months from the date on which all amounts payable by the
Obligors under or in connection with this Agreement have been paid in full and
the Commitment has been cancelled or otherwise ceases to be available.   33.  
SECURITY SHARING AGREEMENT       Notwithstanding anything to the contrary
contained herein, this Agreement is subject to the provisions of the Security
Sharing Agreement, including without limitation, clauses 6 (SG Financing Debt)
and 7.2 (Turnover) thereof.   34.   GOVERNING LAW       This Agreement is
governed by French law.   35.   ENFORCEMENT — JURISDICTION OF FRENCH COURTS  
35.1.1.   The Tribunal de Commerce de Paris has exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute relating to the existence, validity or termination of this Agreement) (a
“Dispute”).   35.1.2.   Clause 35.1.1 is for the benefit of the Lender only. As
a result, the Lender shall not be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Lender may take concurrent proceedings in any number of jurisdictions.   36.
  ELECTION OF DOMICILE       Without prejudice to any other mode of service
allowed under any relevant law, each Obligor irrevocably elects domicile at c/o
Pilot SAS, 162, rue Belharra, 64500 Saint-Jean-de-Luz, , Paris, France for the
purpose of serving any judicial or extra-judicial documents in relation to any
action or proceedings referred to above.

- 67 -



--------------------------------------------------------------------------------



 



    This Agreement has been executed by the parties hereto in four (4) originals
on the day and year first above written.

SIGNATORIES

            QS FINANCE LUXEMBOURG S.A.,
as Borrower
      By:         Name:                   QUIKSILVER, INC.,
as Guarantor
      By:         Name:                   BIARRITZ HOLDINGS, S.À R.L., as
Guarantor
      By:         Name:                   SOCIÉTÉ GÉNÉRALE,
as Lender
      By:         Name:                

- 68 -



--------------------------------------------------------------------------------



 



Schedule 1
Conditions Precedent
Part I
Conditions Precedent to Signing

1.   Obligors

  (a)   A copy of the constitutional documents and (with respect to Obligors
other than Quiksilver, Inc.) the up-to-date share register of each Obligor
(including (with respect to Obligors other than Quiksilver, Inc.) a
non-bankruptcy certificate and, with respect to Quiksilver, Inc., lien searches,
in each case not more than 10 days old);     (b)   A copy of a resolution of the
board of directors (or any other appropriate corporate body) of each Obligor:  
  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents referred to in paragraph 2 (Finance Documents) below to which
it is a party and resolving that it execute, deliver and perform the Finance
Documents referred to in paragraph 2 (Finance Documents) below to which it is a
party and any document contemplated to be delivered under or in connection with
any of the foregoing transactions or documents;     (ii)   authorizing a
specified person or persons to execute the Finance Documents referred to in
paragraph 2 (Finance Documents) below to which it is a party on its behalf; and
    (iii)   authorizing a specified person or persons, on its behalf, to sign
and/or deliver all documents and notices (including, if relevant, any
Utilization Request and Selection Notice) to be signed and/or delivered by it
under or in connection with the Finance Documents referred to in paragraph 2
(Finance Documents) to which it is a party.     (c)   A specimen of the
signature of each person authorized by the resolution referred to in paragraph
(b) above in relation to the Finance Documents and related documents and, if
applicable, a copy of any power of attorney authorizing such person to execute
such documents.     (d)   A certificate of an authorized signatory of the
relevant Obligor certifying that each copy document relating to it specified in
paragraph 1 of this Part I of Schedule 1 is correct, complete and in full force
and effect and has not been amended or superseded as at a date no earlier than
the date of this Agreement.     (e)   A certificate of the Borrower and
Quiksilver, Inc. (signed by a legal representative of these companies)
confirming that borrowing or guaranteeing

- 69 -



--------------------------------------------------------------------------------



 



      or securing, as appropriate, the Loan would not cause any borrowing,
guarantee, security or similar limit binding on any Obligor to be exceeded.

2.   Finance Documents

  (a)   This Agreement executed by the Obligors.     (b)   The Fee Letter and
the TEG Letter executed by the Borrower.     (c)   The fully executed
Subordination Agreement.     (d)   The fully executed Security Sharing
Agreement.     (e)   An original executed copy of the Guarantee (including the
Quiksilver, Inc. Undertaking).     (f)   An original executed copy of the
Transaction Security Document.     (g)   A copy of all notices required to be
sent under the Transaction Security Document executed by the Borrower and duly
acknowledged by the addressee as contemplated in the relevant Transaction
Security Document.     (h)   A copy of all other documents to be provided on or
prior to signing this Agreement pursuant to the Transaction Security Document.

3.   Legal opinions

  (a)   A legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, legal
adviser to the Borrower, as to the laws of the State of Delaware and the United
States of America (1) covering the valid existence of Quiksilver, Inc.,
(2) covering the capacity and due authorisation of Quiksilver, Inc. to enter
into the Finance Documents to which it is a party, (3) covering the validity of
the Finance Documents governed by the laws of the relevant States of the United
States of America and (4) confirming that the entering into the Finance
Documents by the Obligors does not conflict with or breach any of the provisions
of the 2009 ABL Agreement, the Rhône Financing Documents and/or the US Indenture
(in each case, as defined in the Pilot and Na Pali Facilities Agreement);    
(b)   A legal opinion of AMMC Law, legal adviser to the Borrower and Biarritz
Holdings as to Luxembourg law covering (1) the valid existence of the Borrower
and Biarritz Holdings, (2) the capacity and due authorization of the Borrower
and Biarritz Holdings to enter into the Finance Documents to which it is a party
and (3) the absence of insolvency proceedings against the Borrower and Biarritz
Holdings on the Closing Date (subject to customary reservations and
qualifications);     (c)   A legal opinion of White & Case LLP, legal advisers
to the Lender as to French law covering the validity of this Agreement, the
Subordination Agreement and the Security Sharing Agreement; and

- 70 -



--------------------------------------------------------------------------------



 



  (d)   A legal opinion of NautaDutilh Avocats Luxembourg, legal advisor to the
Lender as to Luxembourg law covering the validity of the Transaction Security
Document.

4.   Other documents and evidence

  (a)   Evidence that the fees, costs and expenses (including legal fees) then
due by the Borrower to the Lender have been paid.     (b)   An up to date
structure chart including Quiksilver, Inc., Biarritz Holdings, the Borrower and
all of the Subsidiaries of the Borrower and Biarritz Holdings.     (c)   A
certificate of a legal representative of the Borrower addressed to the Lender
confirming which Subsidiaries are Material Subsidiaries as of the date of this
Agreement.     (d)   Evidence that all applicable anti-money laundering and
“know your customer” laws, regulations and procedures (including internal
procedures of the Lender) applicable to each Obligor have been complied with.  
  (e)   Copies of the corporate approvals and agreements relating to the
QSH/Biarritz Holdings Contribution and evidence that the QSH/Biarritz Holdings
Contribution has been consummated.     (f)   The Structure Memorandum and an
addendum to the Structure Memorandum addressed to, or capable of being relied
upon by, the Lender, confirming that the Pre-Closing Permitted Restructuring (as
defined in the Pilot and Na Pali Facilities Agreement) has been duly and legally
completed as described in the Structure Memorandum.     (g)   An amendment to
the SG Bonds in order to include, inter alia, a cross-default in respect of the
Pilot and Na Pali Facilities Agreement.     (h)   An executed copy of the Pilot
and Na Pali Facilities Agreement and evidence that the Senior Facilities Closing
Date has occurred or will occur simultaneously with the execution of this
Agreement.

5.   Miscellaneous       A list of the Material Trademarks on the date of this
Agreement.

- 71 -



--------------------------------------------------------------------------------



 



Part II
Post-Closing Conditions

1.   Obligors

  (a)   A copy of the constitutional documents and (with respect to Obligors
other than Quiksilver, Inc.) the up-to-date share register of each Obligor
(including (with respect to Obligors other than Quiksilver, Inc.) a
non-bankruptcy certificate and, with respect to Quiksilver, Inc., lien searches,
in each case not more than 10 days old);     (b)   A certificate of an
authorized signatory of the relevant Obligor certifying that each copy document
relating to it specified in this Part II of Schedule 1 is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the date of this Agreement.     (c)   A certificate of the Borrower
and Quiksilver, Inc. (signed by a legal representative of these companies)
confirming that borrowing or guaranteeing or securing, as appropriate, the Loan
would not cause any borrowing, guarantee, security or similar limit binding on
any Obligor to be exceeded.

2.   Other documents and evidence

  (a)   Evidence that the fees, costs and expenses (including legal fees) then
due by the Borrower to the Lender have been paid.     (b)   A copy of a funds
flow statement describing the repayment in full of the SG Bonds and the related
interest, fees and expenses (including legal fees).

- 72 -



--------------------------------------------------------------------------------



 



Schedule 2
Requests
Part I
Utilization Request

         
 
  From:   QS Finance Luxembourg S.A.
 
       
 
  To:   Société Générale
 
            Dated:
 
            Dear Sirs

QS Finance Luxembourg S.A. — Term Loan Agreement dated 29 September 2009
(the “Loan Agreement”)

1.   We refer to the Loan Agreement. This is a Utilization Request. Terms
defined in the Loan Agreement have the same meaning in this Utilization Request
unless given a different meaning in this Utilization Request.   2.   We wish to
borrow the Loan on the following terms:

             
 
  (a)   Borrower:   QS Finance Luxembourg S.A.
 
           
 
  (b)   Proposed Utilization Date:   [                    ] (or, if that is not
a Business Day, the next Business Day)
 
           
 
  (c)   Amount:   €50,000,000 or, if less, the Commitment
 
           
 
  (d)   Interest Period:   [                    ]

3.   We confirm that each condition specified in Clause 5.15.1 (Conditions
precedent) is satisfied on the date of this Utilization Request.   4.   [The
proceeds of this Loan should be credited to [account]].

- 73 -



--------------------------------------------------------------------------------



 



5.   This Utilization Request is irrevocable.

Yours faithfully
                                                                  
                                  
authorized signatory for
QS FINANCE LUXEMBOURG S.A.

- 74 -



--------------------------------------------------------------------------------



 



Part II
Selection Notice

         
 
  From:   QS Finance Luxembourg S.A.
 
       
 
  To:   Société Générale
 
            Dated:
 
            Dear Sirs
 
            QS Finance Luxembourg S.A. — Term Loan Agreement dated 29 September
2009 (the “Loan Agreement”)

1.   We refer to the Loan Agreement. This is a Selection Notice. Terms defined
in the Loan Agreement have the same meaning in this Selection Notice unless
given a different meaning in this Selection Notice.   2.   We request that the
next Interest Period for the Loan is [     ].   3.   This Selection Notice is
irrevocable.       Yours faithfully      
                                                                                
                           authorized signatory for       QS FINANCE LUXEMBOURG
S.A.

- 75 -



--------------------------------------------------------------------------------



 



Schedule 3
Timetables

     
Delivery of a duly completed Utilization Request (Clause 6.1 (Delivery of a
Utilization Request)) or a Selection Notice (Clause 12.1 (Selection of Interest
Periods))
  U-3

9.30am
 
   
EURIBOR is fixed
  Quotation Day as of 11.00 a.m. (Brussels time) in respect of EURIBOR

         
“U”
  =   date of utilization or, with respect to any Selection Notice, the first
day of the relevant Interest Period.
 
       
“U - X”
  =   X Business Days prior to date of utilization or, with respect to any
Selection Notice, the first day of the relevant Interest Period.

- 76 -



--------------------------------------------------------------------------------



 



Schedule 4
Material Subsidiaries
Emerald Coast SAS
Sumbawa SL
Lanaï Ltd.
Cariboo SARL
Omareef Europe SAS

- 77 -



--------------------------------------------------------------------------------



 



Schedule 5
Mandatory Cost Formula

1.   The Mandatory Cost is an addition to the interest rate to compensate the
Lender for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Lender shall calculate, as a percentage rate
per annum, a rate (the “Additional Cost Rate”) in accordance with the paragraphs
set out below.   3.   The Additional Cost Rate for the Lender when lending from
a Facility Office in a Participating Member State will be its reasonable
determination of the cost of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.  
4.   The Additional Cost Rate for the Lender when lending from a Facility Office
in the United Kingdom will be calculated by the Lender as follows:

         
 
  A x 0.01
 
300   per cent. per annum.
 
       
 
  Where:    
 
       
 
  A   is designed to compensate the Lender for amounts payable under the Fees
Rules and is calculated by the Lender as being the rate of charge payable by the
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by the Lender as being the average of the Fee Tariffs
applicable to the Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of the Lender.

5.   For the purposes of this Schedule:

  (a)   “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;    
(b)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and     (c)   “Tariff Base” has the meaning given to it in, and
will be calculated in accordance with, the Fees Rules.

- 78 -



--------------------------------------------------------------------------------



 



  6.   Any determination by the Lender pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
the Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.     7.   The Lender may from time to time, after consultation with
the Borrower, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

- 79 -